       Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 1 of 79



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                             ENTERED
                                                                                                               08/08/2019
IN RE:                                                         CASE NO.: 17-32186

UPLIFT RX, LLC 1                                               CHAPTER 11

     Debtor(s).                                                Jointly Administered


                    ORDER CONFIRMING AMENDED JOINT PLAN OF
                 LIQUIDATION UNDER CHAPTER 11 OF THE BANKRUPTCY
                 CODE OF UPLIFT RX, LLC AND ITS DEBTOR AFFILIATES

        On August 5, 2019, the Bankruptcy Court2 held the a continued Confirmation Hearing to

consider confirmation of the Amended Joint Plan of Liquidation Under Chapter 11 of the

Bankruptcy Code of Uplift Rx, LLC and Its Debtor Affiliates [Doc. No. 1124] as supplemented

by the Plan Supplement [Doc. No. 1153] (and as further supplemented, amended, or modified,

the “Plan”), filed by the above-captioned Debtors by and through their duly appointed Chapter

11 Trustee, Ronald Glass (the “Debtors” and the “Trustee,” respectively).

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Uplift Rx, LLC (9306); Belle Pharmacy, LLC (0143); Alliance Medical Holdings, LLC
(5945); Geneva Pharmacy, LLC (1929); Ohana Rx, LLC (1722); Benson Pharmacy, Inc. (6606); Kendall Pharmacy,
Inc. (0825); Richardson Pharmacy, LLC (9566); Innovative Rx, LLC (9986); Charleston Rx, LLC (5852); On Track
Rx, LLC (9021); Uinta Rx, LLC (7157); Goodman Pharmacy, LLC (9373); BrooksideRx, LLC (5927); Osceola
Clinic Pharmacy, LLC (4886); Oak Creek Rx, LLC (9722); Waverly Pharmacy, LLC (7342); Newton Rx, LLC
(9510); Lone Peak Rx, LLC (5973); Improve Rx, LLC (9120); New Jersey Rx, LLC (0035); Berkshire Pharmacy,
LLC (9197); Health Saver Rx, LLC (7810); Best Rx, LLC (0346); Delaney Pharmacy, LLC (7497); New Life
Pharmacy, LLC (8292); Skyline Health Services, LLC (6876); Stonybrook Pharmacy, LLC (7700); Woodward
Drugs, LLC (2385); Bridgestone Pharmacy, LLC (5294); Brookhill Pharmacy, LLC (5296); Burbank Pharmacy,
LLC (5227); Canyons Pharmacy, LLC (1744); Cheshire Pharmacy, LLC (6370); Conoly Pharmacy, LLC (0367);
Cottonwood Pharmacy, LLC (5131); Galena Pharmacy, LLC (0672); Garnett Pharmacy, LLC (6505); Hawthorne
Pharmacy, LLC (5345); Hazelwood Pharmacy, LLC (1088); Medina Pharmacy, LLC (8987); Raven Pharmacy, LLC
(5671); Glendale Square Rx, Inc. (1022); Lockeford Rx, Inc. (1853); Pinnacle Pharmacy Solutions, LLC (9760);
Riverfront Rx, LLC (7152); Riverbend Prescription Services, LLC (1862); Raven Pharmacy Holdings, LLC (2464);
Bridgestone Pharmacy Holdings, LLC (2840); Crestwell Pharmacy Holdings, LLC (1503); Galena Pharmacy
Holdings, LLC (8609); Geneva Rx Holdings, LLC (8247); Hawthorne Rx Holdings, LLC (9531); Woodward Rx
Holdings, LLC (2173); Philadelphia Pharmacy Holdings, LLC (8526); Health Rx Holdings, LLC (0909); Canyon
Medical, LLC (4915); Alliance Medical Administration, Inc. (2899); Ollin Pharmaceutical, LLC (9815); Alta
Distributors, LLC (7407); Eat Great Café, LLC (2314); Alliance Health Networks, LLC (1815) . The Debtors’
mailing address is Uplift Rx, LLC, 15462 FM 529, Houston, TX 77095.

2
 Capitalized terms used but not defined herein shall have the meaning given to them in the Plan and Disclosure
Statement (as such terms are defined in this Order).


11244599v.2
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 2 of 79



       On April 15, 2019, the Debtors filed their Amended Disclosure Statement, Pursuant to 11

U.S.C. § 1125, for Chapter 11 Plan of Liquidation of Uplift Rx, LLC and its Affiliated Debtors

[Doc. No. 1085] (“Disclosure Statement”). On June 10, 2019, the Debtors filed their Amended

Joint Plan of Liquidation Under Chapter 11 of the Bankruptcy Code of Uplift Rx, LLC and Its

Debtor Affiliates [Doc. No. 1124].

       On April 25, 2019, the Bankruptcy Court entered its Order Granting Debtors’

Emergency Motion to Establish Administrative and Priority Claims Bar Dates [Doc. No. 1093]

(the “Bar Date Order”), which among other things: (a) established 30 days after the Effective

Date of the Plan as the deadline to file any claim for fees and costs by a professional advisor

retained by the Debtors, the Trustee, or the Official Committee of Unsecured Creditors in these

cases (“Professional Fee Claim,” “Professional Fee Claims Bar Date,” and the “Committee,”

respectively); and (b) established June 27, 2019 as the deadline to file a claim seeking, pursuant

to Bankruptcy Code § 503(b) or otherwise, a higher or superior priority than that of a general

unsecured creditor (the “Administrative and Priority Claims Bar Date”) except for (i)

Professional Fee Claims, (ii) Administrative Claims incurred and paid by the Debtors in the

ordinary course of business on and after such Debtor’s Petition Date, (iii) Administrative Claims

that have been allowed by Court order prior to April 25, 2019, (iv) fees payment by the Debtors

pursuant to 28 U.S.C. § 1930 or any interest accruing thereto, or (v) claims that are entitled to

priority pursuant to 11 U.S.C. § 507(a)(8)).

       On June 7, 2019, the Bankruptcy Court entered its Order Approving Disclosure

Statement and the Form and Manner of Services Related Thereto; (II) Setting Dates for the

Objection Deadline and Hearing Relating to Confirmation of the Plan; and (III) Authorizing

Related Relief [Doc. No. 1118] (“Disclosure Statement Order”).         Among other things, the



                                                2
        Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 3 of 79



Disclosure Statement Order approved, on a final basis, the Debtors’ Disclosure Statement and

scheduled the Confirmation Hearing for July 11, 2019 (the “Confirmation Hearing”).

        On June 27, 2019, the Debtors filed its Plan Supplement [Doc. No. 1153] (“Plan

Supplement”), which included a form of the Liquidating Trust Agreement (as the same may be

modified, supplemented or amended, the “Liquidating Trust Agreement”), and designated Mark

Shapiro as the Liquidating Trustee (“Liquidating Trustee”).

        On July 11, 2019, the Bankruptcy Court continued to Confirmation Hearing to August 5,

2019.

        In support of Confirmation of the Plan, the Debtors filed, among other things, the

Declaration of Voting Agent Regarding Solicitation and Tabulation of Votes in Connection with

the Debtors’ First Amended Joint Plan of Liquidation, Pursuant to Chapter 11 of the Bankruptcy

Code [Docket No. 1161] (the “BMC Declaration" of the “Balloting Agent”).             The BMC

Declaration was later amended to reflect additional late filed ballots accepted by the Court as

reflected in the Notice of Filing Projected Amended Ballot Tabulation filed on August 5, 2019

(Doc. No. 1230).

        Based upon the Bankruptcy Court's review of, among other things, (i) the Plan, (ii) the

Plan Supplement, including the Liquidating Trust Agreement, (iii) the BMC Declaration, (iv)

objections to Confirmation of the Plan, the Debtors’ responses to the same, and settlements

announced on the record at the Confirmation Hearing in connection with same, (v) exhibits

admitted and other evidence presented or proffered at the Confirmation Hearing, (vi)

representations and arguments of counsel at the Confirmation Hearing, (vii) the docket of the

Bankruptcy Case, and (viii) other relevant factors affecting these Bankruptcy Cases, the

Bankruptcy Court makes the following findings of fact and conclusions of law, and issues this



                                               3
       Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 4 of 79



Confirmation Order.

                      FINDINGS OF FACT AND CONCLUSIONS OF LAW3

                                           Jurisdiction and Venue

        A.         Jurisdiction; Venue; Core Proceeding. The Bankruptcy Court has jurisdiction

over this Case pursuant to 28 U.S.C. § 1334. Venue in the Bankruptcy Court is proper under 28

U.S.C. §§1408 and 1409. The Debtors are and were qualified to be debtors under

Bankruptcy Code §109. This matter constitutes a core proceeding under 28 U.S.C. §157(b)(2),

including those proceedings set forth in subsections (b)(2)(A), (B), (G), (I), (K), (L), (M), and

(O), and the Bankruptcy Court has exclusive jurisdiction to determine whether the Plan complies

with the applicable provisions of the Bankruptcy Code and should be confirmed.

                                   Notice, Solicitation and Acceptance

        B.         Service of Solicitation Materials and Notices.              As evidenced by certificates of

service filed on the docket of these Bankruptcy Cases, all appropriate pleadings, notices, and

Ballots were transmitted, mailed, and served to the extent required by the Disclosure Statement

Order and Bankruptcy Rule 3017(d). The Balloting Agent mailed, by first class mail, either in

paper form or on a compact disc: (a) a copy of the Disclosure Statement Order; (b) a copy of the

Disclosure Statement; (c) a copy of the Plan; (d) a Notice of Confirmation Hearing; (e) an

appropriate Ballot; and (f) a self-addressed return envelope (collectively, the "Solicitation

Package") to Holders of all Claims and Equity Interests.

        C.         Adequate Notice of Confirmation Hearing. In accordance with Bankruptcy



3
  The findings and conclusions set forth in this Confirmation Order, together with any findings of fact and
conclusions of law set forth in the record of the Confirmation Hearing, constitute the Bankruptcy Court’s findings of
fact and conclusions of law pursuant to Federal Rule of Civil Procedure 52, made applicable to these proceedings
pursuant to Bankruptcy Rules 7052 and 9014. To the extent any of the following findings of fact constitute
conclusions of law, they are adopted as such. To the extent any of the following conclusions of law constitute
findings of fact, they are adopted as such.

                                                         4
       Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 5 of 79



Rules 2002, 3018, 3019, 6004, 6006, 9007 and 9014, and the Disclosure Statement Order,

adequate notice of the time for filing objections to Confirmation of the Plan and the

authorizations and transfers contemplated thereby and adequate notice of the Confirmation

Hearing was provided to all holders of Claims and Equity Interests and other parties in interest

entitled to receive such notice under the Bankruptcy Code and the Bankruptcy Rules. No other

or further notice of the Confirmation Hearing or Confirmation of the Plan is necessary or

required.

       D.        Adequate Notice of Plan Supplement. Prior to the Confirmation Hearing, the

Debtors filed the Plan Supplement, including the Liquidating Trust Agreement.                The Plan

Supplement complies with the terms of the Plan, and the filing and notice of the Plan

Supplement was appropriate and complied with the requirements of the Bankruptcy Code and

the Bankruptcy Rules, and no other or further notice is or shall be required. The Debtors are

authorized to modify the Plan Supplement and Liquidating Trust Agreement following entry of

this Confirmation Order in accordance with section 1127 of the Bankruptcy Code.

       E.        Good Faith Solicitation (11 U.S.C. §1125(e)). Based on the record, the Debtors,

the Trustee and their respective employees, managers, members, attorneys, affiliates, agents, and

professionals (including but not limited to their attorneys, financial advisors           accountants,

solicitation agents, and other professionals that have been retained by such parties) (collectively,

the “Plan Parties”) have acted in "good faith" within the meaning of Bankruptcy Code §1125(e)

and in compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules,

the Disclosure Statement Order and applicable non-bankruptcy law in connection with all of their

respective activities relating to (1) the solicitation of acceptances or rejections of the Plan, (2) the

offer, sale, issuance and distribution of the Liquidating Trust Beneficial Interests under the Plan,



                                                   5
        Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 6 of 79



and (3) their participation in the other activities described in Bankruptcy Code § 1125. For the

avoidance of doubt, the “Plan Parties” do not include any party that is or becomes a defendant in

the New Jersey Actions (as defined below). Votes for acceptance and rejection of the Plan were

solicited in good faith and in compliance with Bankruptcy Code §§ 1125 and 1126, Bankruptcy

Rules 3017 and 3018, the Disclosure Statement, the Disclosure Statement Order, all other

applicable provisions of the Bankruptcy Code and all other applicable rules, laws and

regulations. In addition, all procedures used to distribute the Solicitation Package to holders of

Claims and Equity Interests were fair, and conducted in accordance with the Bankruptcy Code,

the Rules, the Local Rules, and all other applicable rules, laws and regulations. Therefore, the

Plan Parties are entitled to the full protections afforded by Bankruptcy Code § l 125(e).

                               Compliance with Bankruptcy Code § 1129

        F.         The Debtors have satisfied their burden of proof.                     Debtors, as the plan

proponents, have the burden to prove the requirements for confirmation by a preponderance of

the evidence. 4 Based on the findings and conclusions set forth herein, all other pleadings,

documents, exhibits, statements, declarations and affidavits filed in connection with

Confirmation of the Plan and all evidence and arguments made, proffered or adduced at the

Confirmation Hearing, the Debtors have satisfied their burden of proof as to Confirmation of the

Plan, and the Plan satisfies all requirements for confirmation set forth in Bankruptcy Code §

1129.

        G.       Plan Compliance with Bankruptcy Code (11 U.S.C. §1129(a)(1)). The Plan

complies with the applicable provisions of the Bankruptcy Code, thereby satisfying

Bankruptcy Code §1129(a)(l).

4
 See Heartland Fed. Sav. & Loan Ass’n v. Briscoe Enters. (In re Briscoe Enters., Ltd., II), 994 F.2d 1160, 1163-65
(5th Cir. 1993) (recognizing that “preponderance of the evidence is the debtor’s appropriate standard of proof both
under § 1129(a) and in a cram down").

                                                         6
       Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 7 of 79



             a. Plan Compliance with Bankruptcy Code §1122.                    The Plan complies with the

                 classification requirements of the Bankruptcy Code. Classification of claims and

                 interests is governed by Bankruptcy Code §1122, which provides that “a plan may

                 place a claim or interest in a particular class only if such claim or interest is

                 substantially similar to the other claims or interests of such class." 11 U.S.C. §

                 1122(a). This section does not require that claims or interests within a particular

                 class be identical.5 A plan proponent has flexibility in classifying claims, so long

                 as the proponent has some reasonable basis for the classification or the creditor

                 agrees to it.6

             b. Under the Plan, the Claims or Equity Interests within each Class are substantially

                 similar to the other Claims or Equity Interests within that Class. In addition to

                 Administrative Claims, Priority Tax Claims, and Professional Fee Claims, which

                 need not be classified, the Plan classifies Claims and Equity Interests as follows:




5
  In re DRW Property Co., 60 B.R. 505, 511 (Bankr. N.D. Tex. 1986); see also Phoenix Mut. Life Ins. Co. v.
Greystone Ill Joint Venture (In re Greystone 111 Joint Venture), 995 F.2d 1274, 1278-79 (5th Cir. 1991) ("A fair
reading of both subsections [of section 1122] suggests that ordinarily 'substantially similar claims,' those which
share common priority and rights against the debtor's estate, should be placed in the same class").
6
  See In re Jersey City Med. Center, 817 F.2d 1055, 1060-61 (3d Cir. 1987) ("Congress intended to afford
bankruptcy judges broad discretion [under section 1122 of the Bankruptcy Code] to decide the propriety of plans in
light of the facts of each case."). A plan proponent cannot "classify similar claims differently in order to
gerrymander an affirmative vote on a reorganization plan," but there may be good business reasons to support
separate classification. In re Briscoe Enterprises., 994 F.2d at 1167 (quotations omitted); see also In re The
Heritage Org., L.L.C., 375 B.R. 230, 288 (Bankr. N.D. Tex. 2007) ("Substantially similar claims must be classified
together unless some reason, other than gerrymandering, exists for separating them").

                                                        7
   Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 8 of 79



                                                              Entitled
 Class            Designation              Impairment         to Vote

Class 1     Priority Non-Tax Claims        Unimpaired   No (deemed to accept)
Class 2         Zions Bank Claims          Unimpaired   No (deemed to accept)
Class 3      Ad Valorem Tax Claims         Unimpaired   No (deemed to accept)
            RA Health Claim Against
Class 4           Uplift Rx, LLC            Impaired            Yes
            Unsecured Claims against
Class 5       the Corporate Debtors         Impaired            Yes
Class 6           Uplift Rx, LLC            Impaired            Yes
Class 7       Belle Pharmacy, LLC           Impaired            Yes
Class 8      Benson Pharmacy, LLC           Impaired            Yes
Class 9    Bridgestone Pharmacy, LLC        Impaired            Yes
Class 10    Brookhill Pharmacy, LLC         Impaired            Yes
Class 11       Brookside Rx, LLC            Impaired            Yes
Class 12      Canyon Medical, LLC           Impaired            Yes
Class 13       Charleston Rx, LLC           Impaired            Yes
Class 14    Cheshire Pharmacy, LLC          Impaired            Yes
Class 15     Conoly Pharmacy, LLC           Impaired            Yes
Class 16   Cottonwood Pharmacy, LLC         Impaired            Yes
Class 17    Delaney Pharmacy, LLC           Impaired            Yes
Class 18     Galena Pharmacy, LLC           Impaired            Yes
Class 19     Garnett Pharmacy, LLC          Impaired            Yes
Class 20     Geneva Pharmacy, LLC           Impaired            Yes
Class 21    Glendale Square Rx, Inc.        Impaired            Yes
Class 22    Goodman Pharmacy, LLC           Impaired            Yes
Class 23   Hawthorne Pharmacy, LLC          Impaired            Yes
Class 24   Hazelwood Pharmacy, LLC          Impaired            Yes
Class 25      Health Saver Rx, LLC          Impaired            Yes
Class 26        Improve Rx, LLC             Impaired            Yes
Class 27       Innovative Rx, LLC           Impaired            Yes
Class 28     Kendall Pharmacy, LLC          Impaired            Yes
Class 29        Lockeford Rx, Inc.          Impaired            Yes
Class 30       Lone Peak Rx, LLC            Impaired            Yes
Class 31     Medina Pharmacy, LLC           Impaired            Yes
Class 32       New Jersey Rx, LLC           Impaired            Yes
Class 33         Newton Rx, LLC             Impaired            Yes
Class 34       Oak Creek Rx, LLC            Impaired            Yes
Class 35          Ohana Rx, Inc.            Impaired            Yes
Class 36        On Track Rx, LLC            Impaired            Yes
Class 37    Osceola Clinic Pharmacy,        Impaired            Yes
                       LLC
Class 38      Raven Pharmacy, LLC           Impaired            Yes
Class 39   Richardson Pharmacy, LLC         Impaired            Yes

                                       8
   Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 9 of 79



Class 40          Riverbend Prescription          Unimpaired                  No
                      Services, Inc.
Class 41        Stonybrook Pharmacy, LLC            Impaired                  Yes
Class 42              Uinta Rx, LLC                 Impaired                  Yes
Class 43         Waverly Pharmacy, LLC              Impaired                  Yes
Class 44          Woodward Drugs, LLC               Impaired                  Yes
                   Equity Interests in the
Class 45                  Debtors                   Impaired         No (deemed to reject)


           c. Valid business, legal, and factual reasons exist for the separate classification

              of each of these Classes of Claims and Equity Interests, and there is no

              unfair discrimination or gerrymandering between or among the holders of

              Claims and Equity Interests.

           d. In sum, all Claims and Equity Interests within each Class under the Plan are

              substantially similar and are afforded equal and reasonable treatment, or the

              claimant has agreed to the classification. Accordingly, the classification of

              Claims and Equity Interests under the Plan satisfies the requirements of

              Bankruptcy Code § 1122.

           e. The Plan Complies with Bankruptcy Code §1123. In accordance with

              Bankruptcy Code § 1123(a), the Plan: (1) designates Classes of Claims and

              Equity Interests, other than Claims of a kind specified in Bankruptcy Code §§

              507(a)(2), 507(a)(3), 507(a)(8); (2) specifies Classes of Claims and Equity

              Interests that are not Impaired under the Plan; (3) specifies the treatment of

              Classes of Claims and Equity Interests that are Impaired under the Plan; (4)

              provides the same treatment for each Claim or Equity Interest of a particular

              Class, unless the holder of a particular Claim or Equity Interest agrees to less

              favorable treatment of their respective Claim or Equity Interest; (5) provides


                                              9
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 10 of 79



               for adequate means for the Plan's implementation; (6) is a liquidating plan and

               accordingly (a) provides for the cancelation, termination, and extinguishment of

               the Equity Interests in the Debtors, (b) does not provide that any holder of

               Claims, any holder of Equity Interests, or any other Person will receive equity

               or other interests in the Debtors or the Liquidating Trust, (c) does not provide

               for either the Debtors or the Liquidating Trust to issue securities other than the

               Beneficial Interests (which are not equity securities) to any Person, and (d)

               provides for the termination of all of the directors, officers, and/or managers

               of any of the Debtors; and (7) contains only provisions that are consistent

               with the interests of holders of Claims and Equity Interests and with public

               policy with respect to the manner of selection of the Liquidating Trustee and

               Liquidating Trust Committee members on and after the Effective Date. The

               relief   provided in the        Plan    is fair   and necessary for the   orderly

               implementation of the Plan and the administration of the Estates. Therefore,

               the Plan satisfies the requirements of Bankruptcy Code §1123(a) and (b).

       H.      Debtors’ Compliance with Bankruptcy Code (11 U.S.C. §1129(a)(2)). In

accordance with Bankruptcy Code § 1129(a)(2), the Debtors have complied with the applicable

provisions of the Bankruptcy Code. The Debtors are proper debtors under Bankruptcy Code §

109. The Debtors have complied with the applicable provisions of the Bankruptcy Code

(including §§ 1122, 1123, 1124, 1125, 1126, and 1128), the Bankruptcy Rules (including

Bankruptcy Rules 3017, 3018, and 3019), and the Disclosure Statement Order in transmitting the

Plan, the Disclosure Statement, the Ballots, and all related documents and notices, and in

soliciting and tabulating votes on the Plan.



                                                  10
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 11 of 79



        M.         Votes to accept or reject the Plan were solicited by the Plan Parties after the

Court approved the adequacy of the Disclosure Statement pursuant to Bankruptcy Code §

1125(a).

        N.         The Plan Parties have solicited and tabulated votes on the Plan and have

participated in the activities described in Bankruptcy Code § 1125 fairly, in good faith within

the meaning of Bankruptcy Code § 1125(e), and in a manner consistent with the applicable

provisions of the Disclosure Statement Order, the Disclosure Statement, the Bankruptcy Code,

the Bankruptcy Rules, and all other applicable laws, rules, and regulations and are entitled to

the protections afforded by Bankruptcy Code § 1125(e) and the exculpation provisions set forth

in Section 13.4 of the Plan.

        O.         The Trustee and his respective members, officers,                   directors,    employees,

advisors, attorneys, and agents have participated in good faith and in compliance with the

applicable provisions of the Bankruptcy Code with regard to the offering, issuance, and

distribution of recoveries under the Plan and, therefore, are not, and on account of such

distributions will not be, liable at any time for the violation of any applicable law, rule, or

regulation governing the solicitation of acceptances or rejections of the Plan or distributions

made pursuant to the Plan, so long as such distributions are made consistent with and pursuant to

the Plan.

        P.          Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). To be confirmed, a plan

must have been "proposed in good faith and not by any means forbidden by law." 11 U.S.C.

§1129(a)(3). A plan is proposed in good faith if there is a reasonable likelihood that the plan will

achieve a result consistent with the objectives and purposes of the Bankruptcy Code. 7 "The


7
 In re T-H New Orleans Ltd. P 'ship, 116 F.3d at 802; In re Madison Hotel Assocs., 749 F.2d 410, 424-425 (7th Cir.
1984).

                                                       11
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 12 of 79



requirement of good faith must be viewed in light of the totality of the circumstances

surrounding the establishment of a Chapter 11 plan . . . .” 8

        Q.         The Plan is proposed in good faith and not by any means forbidden by law. The

Debtors commenced these cases case with the legitimate and honest purpose of developing an

orderly process to compensate legitimate claimants while maximizing value. The Plan

culminates a reorganization process during which the Debtors have consistently engaged in

arm's-length negotiations among entities having very different and, in many instances, competing

interests, all aimed at an over-arching goal of maximizing the value of the Debtors and the

recovery to holders of Claims and Equity Interests in accordance with the Bankruptcy Code. In

accordance with Bankruptcy Code § 1129(a)(3), the Debtors have proposed the Plan in good

faith and not by any means forbidden by law. The treatment of holders of Claims and Equity

Interests contemplated by the Plan was negotiated and consummated at arm's-length, without

collusion, and in good faith. In determining that the Plan has been proposed in good faith, the

Bankruptcy Court has examined the totality of the circumstances surrounding the formulation of

the Plan and the solicitation of votes to accept or reject the Plan. Furthermore, the Plan represents

extensive arms-length negotiations among the Debtors and other parties in interest, as well as

their respective legal and financial advisors, and reflects the best interests of the Debtors’ Estates

and holders of Claims and Equity Interests.

        R.         Payment for Services or Costs and Expenses (11 U.S.C. §1129(a)(4)).                        In

accordance with Bankruptcy Code § 1129(a)(4), all payments and distributions, made or to be

made by the Debtors or the Liquidating Trustee for services or for costs and expenses in, or in

connection with, the Bankruptcy Cases, or in connection with the Plan and incident to the


8
 Brite v. Sun Country Dev. (Jn re Sun Country Dev.), 764 F.2d 406, 408 (5th Cir. 1985); see also In re JT Thorpe
Co., 308 B.R. 782, 787 (Bankr. S.D. Tex. 2003).

                                                      12
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 13 of 79



Bankruptcy Cases, have been approved by, or are subject to approval of, the Bankruptcy Court as

reasonable, unless otherwise ordered by the Bankruptcy Court.

        S.           Directors, Officers, and Insiders (11 U.S.C. §1129(a)(5)). The Debtors have

complied with Bankruptcy Code §1129(a)(5). The Persons that must be identified pursuant to

Bankruptcy Code §1129(a)(5) have been identified. These provisions of the Plan are consistent

with the interests of Claim and Equity Interest holders and with public policy, thereby satisfying

Bankruptcy Code § 1129(a)(5).

        T.           No Rate Changes (11 U.S.C. § 1129(a)(6)). The Plan does not provide for any

rate change that requires regulatory approval. Thus, Bankruptcy Code § 1129(a)(6) is satisfied.

        U.           Best   Interests   of   Creditors (11 U.S.C. § 1129(a)(7)). Bankruptcy Code

§1129(a)(7), the "best interests of creditors test," requires that, with respect to each impaired

class, each holder of a claim or interest in the class:

                i.          has accepted the plan; or

                ii.      will receive or retain under the plan on account of such
                claim or interest property of a value, as of the effective date of the
                plan, that is not less than the amount that such holder would so
                receive or retain if the debtor were liquidated under chapter 7 of
                this title on such date.

        V.           The testimony presented by the Debtors’ financial adviser, Mr. Mark Shapiro of

GlassRatner Advisory & Capital Group LLC, in connection with the Confirmation Hearing, and

other evidence admitted at the Confirmation Hearing, establish that the requirements of

Bankruptcy Code § 1129(a)(7) are satisfied by the Plan. In accordance with Bankruptcy Code §

1129(a)(7), with respect to Classes of Impaired Claims or Impaired Equity Interests, each holder

of a Claim or Equity Interest has accepted the Plan or will receive or retain under the Plan, on

account of such Claim or Equity Interest, property of a value, as of the Effective Date, that is not


                                                    13
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 14 of 79



less than the amount that such holder would so receive or retain if the Debtors were liquidated

under chapter 7 of the Bankruptcy Code on such date.

       W.         Acceptance or Rejection of Certain Classes (11 U.S.C. § 1129(a)(8)). All

Classes either voted to accept the plan or are deemed to have accepted the plan because they are

not impaired.

       X.         Treatment of Administrative, Priority, and Tax Claims (11 § U.S.C. §

1129(a)(9)). The Plan's treatment of Claims of a kind specified in Bankruptcy Code §§ 507(a)(l)

through (8) satisfies the requirements set forth in Bankruptcy Code § 1129(a)(9).

       Y.         Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)). In accordance with

Bankruptcy Code § 1129(a)(l0), the Accepting Classes are Impaired and have voted to accept the

Plan without including acceptances by any insider, and thus at least one Class of Claims that is

Impaired under the Plan has voted to accept the Plan, without including acceptances of the Plan

by any insider.

       Z.         Feasibility (11 U.S.C. § 1129(a)(11)). The evidence proffered or adduced at the

Confirmation Hearing with respect to feasibility (1) is persuasive, credible, and accurate as of

the dates such analysis was prepared, presented, or proffered, (2) utilizes reasonable and

appropriate methodologies and assumptions, (3) has not been controverted by other evidence,

(4) establishes that Confirmation of the Plan is not likely to be followed by the need




                                               14
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 15 of 79



for further financial reorganization or liquidation of the Liquidating Trust except with respect

to such liquidation proposed in the Plan. Thus, the Plan satisfies the requirements of

Bankruptcy Code § 1129(a)(11).

        AA.      Payment of Fees (11 U.S.C. § 1129(a)(12)). In accordance with Bankruptcy

Code § 1129(a)(12), to the extent that fees payable to the United States Trustee under

28 U.S.C. § 1930(a)(6) have not been paid, the Plan provides for the payment of all

such fees on the Effective Date of the Plan and as they come due after the Effective Date.

        BB.      Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). In accordance

with Bankruptcy Code § 1129(a)(13), the Plan does not alter retiree benefits to the extent any

such benefits currently exist.

        CC.      Other    Provisions   of    11     U.S.C.   §   1129(a). The provisions of 11

        U.S.C. § § 1129(a)(14), (a)(15), and (a)(16) are not applicable to the Debtors or the Plan.

        DD.      Omitted.

        EE.      Omitted.




                                               15
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 16 of 79




        FF.       As to Class 45, the Bankruptcy Court finds and concludes that Class 45 is

an Impaired Class of Equity Interests, that are deemed to have rejected the Plan pursuant

to Bankruptcy Code § 1126(g). The Plan does not discriminate unfairly and is fair and

equitable with respect to Class 45 as required by Bankruptcy Code § 1129(b)(l) and (2). With

respect to a class of equity interests, "fair and equitable" includes the requirement that

either (i) each impaired equity interest receives or retains, on account of that equity interest,

property of a value equal to the greater of the allowed amount of any fixed liquidation

preference to which the holder is entitled, any fixed redemption price to which the holder is

entitled, or the value of the equity interest, or (ii) the holder of any equity interest that is

junior to the equity interest of that class will not receive or retain under the plan, on

account of that junior equity interest, any property.    11 U.S.C. §1129(b)(2)(C). Based on

the evidence, the value of the Equity Interests in the Debtors are negative. Accordingly, the

first prong of Bankruptcy Code § 1129(b)(2)(C) is satisfied. In addition, no junior classes

will receive any property under the Plan, so the second prong of Bankruptcy Code § 1129(b)(2)

(C) is also satisfied.

        GG.       The Plan, therefore, satisfies the requirements of section 1129(b) of the

Bankruptcy Code and may be confirmed.

        HH.       Only One Plan – 11 U.S.C. §1129(c). The Bankruptcy Court finds and

concludes that, other than the Plan (including previous versions thereof), no other plan

has been filed in the Bankruptcy Cases. Accordingly, the requirements of Bankruptcy

Code §




                                               16
     Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 17 of 79



1129(c) have been satisfied.

       II.      Principal Purpose (11 U.S.C.        § 1129(d)).   No Person, including but not

limited to the Securities and Exchange Commission (“SEC”) or a n y          other   governmental

entity or unit, has requested that the Bankruptcy Court deny Confirmation on the grounds

that the principal purpose of the Plan is the avoidance of taxes or the avoidance of section 5

of the 1933 Act. The Bankruptcy Court finds that the principal purpose of the Plan is not

the avoidance of taxes or the avoidance of the application of section 5 of the 1933 Act.

                               Appeal of this Confirmation Order

       JJ.      The reversal or modification on appeal of this Confirmation Order does not

affect the validity of the authorizations and transfers contemplated under the Plan with

respect to an entity that acquired property or an interest in property in good faith, whether

or not such entity knew of the pendency of the appeal, unless such authorizations and

transfers contemplated under the Plan are stayed pending appeal.

                      Securities Findings and Conclusions/Exemptions

       KK.      Issuance of Liquidating Trust Interests. The Liquidating Trust constitue or will

constitute a "successor" and a "newly organized successor" to the Debtors under the Plan

solely for purposes of Bankruptcy Code §§ 1145 and 1125(e) and the Debtors has

participated in good faith and in compliance with the applicable provisions of the

Bankruptcy Code in the offer, sale, issuance and distribution of the Liquidating Trust

Beneficial Interests. With respect to the offer, sale, issuance and distribution of the Beneficial

Interests (to the extent such interests and/or rights constitute securities under the 1933 Act or

any State or local law) pursuant to the terms of the Plan, (1) neither the Debtors nor the

Liquidating Trust are underwriters within the meaning of Bankruptcy Code § 1145(b), (2) the



                                               17
        Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 18 of 79



offer, sale, issuance and distribution of the Beneficial Interests shall be pursuant to the Plan,

(3) the Beneficial Interests are to be distributed in exchange for Claims against the Debtor,

and (4) the Beneficial Interests (to the extent constituting a security under the 1933 Act or

any State or local law), constitute securities of a successor or newly organized successor to

the Debtors under the Plan for purposes of Bankruptcy Code §§ 1145 and l 125(e). The

findings of fact and conclusions of law in this Paragraph shall be binding upon all parties to

the Bankruptcy Cases, the Debtors, the Liquidating Trust, and its Liquidating Trustee(s), the

SEC, and all other federal, state, and local regulatory enforcement and other agencies.

         LL.     Exemptions from Recording, Stamp, and Similar Taxes (11 U.S.C. § 1146(a)).

The Bankruptcy Court finds and concludes that, in accordance with Bankruptcy Code § 1146(a),

the issuance, transfer, or exchange of any security, and the making or delivery of any instrument

of transfer pursuant to the Plan shall not be subject to any document recording tax, stamp tax,

conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage

recording tax, or other similar tax or governmental assessment.

                     Authorizations and Transfers Pursuant to the Plan

         MM.     Legal Binding Effect. The provisions of the Plan will bind all holders of Claims

and Equity Interests and their respective successors and assigns, whether or not they accept the

Plan.

         NN.     Exculpation. The exculpation provisions are an integral part of the Plan and

represent a valid exercise of the Debtors’ business judgment. Pursuing any such claims against

the Exculpation Parties is not in the best interest of the Debtors’ estate and various constituencies

as the costs involved likely would outweigh any potential benefit from pursuing such claims. The

failure to effect the release and exculpation provisions of the Plan would impair the Debtors’



                                                 18
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 19 of 79



ability to confirm the Plan, and the exculpation provisions of the Plan are fair, equitable and

reasonable. Accordingly, the compromises and settlements embodied in the exculpation

provisions described in the Plan are approved.

       OO.       Issuance of Beneficial Interests. The issuance and distribution of the Beneficial

Interests in the Liquidating Trust in accordance with the provisions of the Plan are reasonable

and necessary.

       PP.       Transfer of Liquidating Trust Assets. The Debtors’ transfer of the Liquidating

Trust Assets to the Liquidating Trust on the Effective Date in accordance with the Plan and the

Trust Agreements is reasonable and necessary and made in accordance with applicable state law

and applicable provisions of the Bankruptcy Code, including Bankruptcy Code §§ 363(b) and

l123(b)(3).

       QQ.       Rejection of Executory Contracts and Unexpired Leases. The rejection of

executory contracts and unexpired leases pursuant to the Plan and this Confirmation Order is (i) a

sound and reasonable exercise of the Debtors’ business judgment, (ii) in the best interests of the

Debtors, their Estates, Holders of Claims and Equity Interests, and (iii) necessary for the

implementation of the Plan.

       RR.       Plan Documents Valid and Binding. All other documents reasonably necessary

to implement the Plan, including, without limitation, the Liquidating Trust Agreement, have been

negotiated in good faith and at arm's length, shall be, upon execution on or after the Effective

Date, valid, binding, and enforceable agreements, and are in the best interests of the Debtors and

their Estates and have been negotiated in good faith and at arm's length.

       SS.       Compliance with Bankruptcy Rule 3016. In accordance with Bankruptcy

Rule 3016(a), the Plan is dated and the Debtors that submitted it and filed it are appropriately



                                                 19
        Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 20 of 79



identified. The filing of the Disclosure Statement with the clerk of this Court satisfies

Bankruptcy Rule 3016(b).

                    The Liquidating Trust Is Not A Successor to the Debtors

         TT.     Except for purposes of compliance with Bankruptcy Code § 1145, the

Liquidating Trust and its affiliates, successors, or assigns are not, as a result of actions taken in

connection with the Plan, a successor to the Debtors or a continuation or substantial continuation

of the Debtors or any enterprise of the Debtors. The Trusts shall be deemed to be a successor to

the Debtors only for purposes of compliance with Bankruptcy Code § 1145 and for no other

reason under any state or federal law.

                                    Miscellaneous Provisions

         UU.     Findings of Fact and Conclusions of Law on the Record. All findings of fact and

conclusions of law announced by this Bankruptcy Court on the record in connection with

Confirmation of the Plan or otherwise at the Confirmation Hearing are incorporated herein by

reference. To the extent that any of the findings of fact or conclusions of law constitutes an order

of this Court, they are adopted as such.

                                             ORDER

         Based on the foregoing findings of fact and conclusions of law, it is hereby ORDERED

that:

         1.      Confirmation of Plan. The Plan and all of its provisions are APPROVED and

CONFIRMED.         A copy of the Plan is attached hereto as Exhibit A. Except as otherwise set

forth in this Confirmation Order, the Plan is valid and enforceable pursuant to its terms and the

terms of the Plan are incorporated by reference into and are an integral part of this Confirmation

Order.


                                                 20
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 21 of 79



       2.       Objections Overruled. All objections that have not been withdrawn, waived,

resolved by stipulation, or settled are OVERRULED on the merits.

       3.       Approval of Plan Documents. The form and substance of the Plan documents,

including the Plan, Disclosure Statement, Plan Supplement and any documents related thereto

(collectively, the “Plan Documents”), are hereby APPROVED. The execution, delivery, and

performance by the Debtors, the Liquidating Trust and its Liquidating Trustee(s) of the Plan

Documents are authorized and approved without the need for further corporate or other

organizational action or further Order or authorization of the Bankruptcy Court. The Debtors are

authorized and empowered to make any and all modifications to any and all documents included

as part of the Plan and Plan Supplement that may be agreed to by the parties thereto and that are

consistent with the Plan and the terms of this Confirmation Order. The terms of the Plan, the

Plan Supplement, and all other relevant and necessary documents shall be effective and binding

as of the Effective Date of the Plan.

       4.      Authority.

                a.      The Plan Parties, the Liquidating Trust, and the Liquidating Trustee are
                        authorized and empowered to take such actions and do all things as may
                        be necessary or required to implement and effectuate the Plan, the
                        transfer of the Liquidating Trust Assets to the Liquidating Trust, the
                        Liquidating Trust Agreement, and this Confirmation Order.

                b.      The Plan Parties, the Liquidating Trust, and the Liquidating Trustee are
                        authorized, empowered, and ordered to carry out all of the provisions of
                        the Plan, to issue, execute, deliver, file and record, as appropriate, any
                        instrument, or perform any act necessary to implement, effectuate, or
                        consummate the Plan and this Confirmation Order, and to issue, execute,
                        deliver, file, and record, as appropriate, such other contracts, instruments,
                        releases, indentures, mortgages, deeds, bills of sale, assignments, leases,
                        or other agreements or documents (collectively, “Documents"), and to
                        perform such other acts and execute and deliver such other Documents as
                        are required by, consistent with and necessary or appropriate to
                        implement, effectuate, or consummate the Plan and this Confirmation
                        Order and the transfers contemplated thereby and hereby, all without the

                                                21
Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 22 of 79



             requirement of further application to, or order of, the Bankruptcy Court
             or further action by their respective directors, stockholders, managers,
             members, or other beneficiaries, and with the like effect as if such actions
             had been taken by unanimous action of the respective directors,
             stockholders, managers, members, or other beneficiaries of such entities.
        c.   The Debtors are further authorized, empowered, and ordered to enter into
             and, if applicable, cause to be filed with the Secretary of State or other
             applicable officials of any applicable governmental authority any and all
             amended and/or restated certificates or articles of incorporation,
             organization, or formation or amendments to limited liability company
             agreements, operating agreements, or regulations and all such other
             actions, filings, or recordings as may be required under appropriate
             provisions of the applicable laws of all applicable governmental
             authorities with respect to compliance with Bankruptcy Code §
             l123(a)(6).

        d.   This Confirmation Order shall constitute all approvals and consents, if
             any, required by all applicable business organization, corporation, trust,
             and other laws of the applicable governmental authorities with respect to
             the implementation and consummation of the Plan and all actions
             authorized by this Confirmation Order.

        e.   The Trustee, and from and after the Effective Date, the Liquidating
             Trustee, are authorized to execute and perform, for and on behalf of the
             Debtors, any and all Documents and other instruments referred to in the
             foregoing clauses (b) and (c) and to certify or attest to any of the
             foregoing actions taken by the Debtor. The execution of any such
             Document or instrument or the taking of any such action by the Trustee
             or, from and after the Effective Date, the Liquidating Trustee, shall be,
             and hereby is, deemed conclusive evidence of the authority of such
             action.

        f.    As of the Effective Date, the Liquidating Trustee (as trustee of the
              Liquidating Trust) is hereby irrevocably appointed as the Debtors’
              attorney-in-fact (which appointment as attorney-in-fact shall be coupled
              with an interest), with full authority in the place and stead of the Debtors
              and in the name of the Debtors to take any action and to execute any
              instrument that the Liquidating Trustee, in his sole discretion, may deem
              to be necessary or advisable to convey, transfer, vest, perfect, and
              confirm title of the Liquidating Trust Assets in the Liquidating Trust,
              including without limitation to issue, execute, deliver, file, and record
              such contracts, instruments, releases, indentures, mortgages, deeds, bills
              of sale, assignments, leases, or other agreements or documents, and to
              file any claims, to take any action, and to institute any proceedings that
              the Liquidating Trustee may deem necessary or desirable in furtherance
              thereof, each solely to the extent and as authorized in the Liquidating

                                      22
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 23 of 79



                         Trust Agreement.

                 g.     All amendments to the certificates of incorporation or formation, the
                        articles of incorporation or organization, the operating agreements, the
                        limited liability company agreements, the partnership agreements, and/or
                        bylaws of the Debtors and all other corporate action on behalf of the
                        Debtors as may be necessary to put into effect or carry out the terms and
                        intent of the Plan, including, without limitation, any mergers,
                        consolidations, or dissolutions of the Debtors, may be effected,
                        exercised, and taken without further action by the Debtors’ directors,
                        officers, managers, and/or members with like effect as if effected,
                        exercised, and taken by unanimous action of the directors, officers,
                        managers, and/or members of the Debtors. The Liquidating Trustee, as
                        authorized signatory of the Debtors, is authorized to execute any
                        document, certificate or agreement necessary to effectuate any and all
                        transactions contemplated under the Plan on behalf of such Debtors
                        (including, without limitation, any mergers, consolidations or
                        dissolutions of the Debtors), and file with the Secretary of State of the
                        State of Texas any articles or certifications of merger or dissolution or
                        such other documents as may be necessary in order to effect such actions,
                        which documents, certificates and agreements shall be binding on the
                        Debtors, all holders of Claims, and all holders of Equity Interests and,
                        upon execution by the Liquidating Trustee as authorized herein, shall
                        have the same force and effect as if approved by all requisite partners,
                        members, managers or Equity Interest holders of the Debtors.

       5.        Approval of Liquidating Trust Agreement. The Liquidating Trust Agreement in

substantially the form filed by the Debtors at Docket No. 1153 (together with all schedules,

addendums, exhibits, annexes, and other attachments thereto and as supplemented, amended,

and modified, the “Liquidating Trust Agreement") is APPROVED, and the Debtors, the

Liquidating Trustee, and the Liquidating Trust are authorized to take all actions contemplated

under the Liquidating Trust Agreement, including making appropriate modifications that do not

materially affect substantive rights.

       6.        General Settlement of Claims and Equity Interests. As one element of, and in

consideration for, an overall negotiated settlement of numerous disputed Claims and issues

embodied in the Plan, pursuant to Bankruptcy Rule 9019 and Bankruptcy Code § 1123 and in



                                               23
         Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 24 of 79



consideration for the classification, distributions, and other benefits provided under the Plan, the

provisions of the Plan shall, upon consummation of the Plan, constitute a good faith compromise

and settlement of all controversies resolved pursuant to the Plan, Claims, and Equity Interests.

All distributions made to Holders of Allowed Claims in any Class are intended to be and shall be

final.

          7.     Plan    Classification    Controlling. The terms of the Plan shall govern the

classification of Claims and Equity Interests for purposes of the distributions to be made

thereunder. To the extent the Ballots identified a particular Class to which a Holder was a

member, the classifications set forth on the Ballots tendered to or returned by the Holders of

Claims in connection with voting on the Plan: (a) were set forth on the Ballots solely for

purposes of voting to accept or to reject the Plan; and (b) shall not be binding on the Debtors

except for voting purposes.

          8.     Preservation of Causes of Action. The provisions of Section 6.7 of the Plan are

hereby approved in their entirety. The Debtors, the Liquidating Trust, and the Liquidating

Trustee, as applicable, expressly reserve all rights to prosecute any and all of their respective

Causes of Action against any Person, except as otherwise expressly provided in the Plan or in

this Order. Unless any Causes of Action against a Person are expressly waived, relinquished,

exculpated, released, compromised, or settled in the Plan or a Bankruptcy Court order, the

Debtors, the Liquidating Trust, and the Liquidating Trustee, as applicable, expressly reserve all

of their respective Causes of Action for later adjudication.

          9.    Liquidating Trust Assets. The property of the Debtors’ Estates will not revest in

the Debtors on or after the Effective Date. Except as otherwise set forth in the Plan or this

Confirmation Order: (i) all property of the Estates constituting the Liquidating Trust Assets shall



                                                 24
     Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 25 of 79



be conveyed and transferred by the Debtors to the Liquidating Trust on the Effective Date, free

and clear of all interests, Claims, Liens and encumbrances, but subject to the Liquidating Trust's

obligations under the Plan and the Liquidating Trust Agreement. From and after the Effective

Date, the Liquidating Trust shall perform and pay when due liabilities under, or related to the

ownership or operation of, the Liquidating Trust Assets.

       10.     Liquidating Trustee.. Mark Shapiro of Glass Ratner Advisory & Capital LLC is

hereby approved to serve as the Liquidating Trustee subject to the terms set forth in the Plan,

including the Plan Supplement, and the Liquidating Trust Agreement. Mr. Shapiro and his

successors (if any) are authorized in accordance with 11 U.S.C§1123(b)(3) to take the actions

contemplated in the Plan, the Liquidating Trust Agreement, and this Confirmation Order. The

Liquidating Trustee shall be permitted to pay his fees and expenses and the fees and expenses of

his professionals for services rendered in connection with this Bankruptcy Cases, the Liquidating

Trustee's appointment under the Plan, the Liquidating Trust Agreement, and this Confirmation

Order to the extent permitted by the Plan, the Plan Supplement, and the Liquidating Trust

Agreement. Such payments shall be made by the Liquidating Trust in accordance with the Plan

and the Liquidating Trust Agreement.

       11.      Rejection of Executory Contracts and Unexpired Leases (11 U.S.C. §1123(b)(2).

Except to the extent (a) the Debtors have previously assumed, and (if applicable) assigned, or

rejected an executory contract or unexpired lease or (b) prior to the Effective Date, the

Bankruptcy Court has entered an Order authorizing the assumption,              and (if applicable)

assignment, of an executory contract or unexpired lease, the Debtors’ executory contracts and

unexpired leases shall be deemed rejected on the Effective Date, pursuant to Bankruptcy Code

§§ 365 and 1123.



                                               25
        Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 26 of 79



         12.     Authority. All actions and transfers contemplated under the Plan, including but

not limited to, any certificates, agreements or other documents or instruments to be executed in

connection with the transfer and assignment of the Liquidating Trust Assets to the Liquidating

Trust, free and clear of interests, Claims, Liens, and encumbrances shall be authorized upon

entry of this Confirmation Order without the need of further approvals, notices or meetings of the

Debtors’ directors, officers, managers, and/or members.

         13.     Legal Binding Effect. The provisions of the Plan shall bind all holders of Claims

and Equity Interests and their respective successors and assigns, whether or not they accept the

Plan.

         14.     Exculpations and Injunction. The following exculpations and injunction, which

are also set forth in the Plan, are approved and authorized in their entirety:

         15.     Exculpation. Neither the Plan Parties nor the Creditors’ Committee, including

its members, advisors, professionals, Independent Contractors, and agents (collectively,

“Exculpation Parties”) shall have or incur any liability to any holder of a Claim or Equity Interest

for any act or omission in connection with, related to, or arising out of these Bankruptcy Cases,

negotiations regarding or concerning the Plan, the pursuit of confirmation of the Plan, the

consummation of the Plan, the administration of the Plan or the property to be distributed under

the Plan, except for willful misconduct or gross negligence, and, in all respects, the Exculpation

Parties shall be entitled to rely upon the advice of counsel with respect to their duties and

responsibilities under the Plan.

      NOTHING CONTAINED IN THE PLAN SHALL OPERATE AS A RELEASE,
WAIVER, OR DISCHARGE OF ANY CLAIM, CAUSE OF ACTION, RIGHT OR OTHER
LIABILITY AGAINST THE MEMBERS OF THE CREDITORS’ COMMITTEE IN ANY
CAPACITY OTHER THAN AS A MEMBER OF THE CREDITORS’ COMMITTEE.

         16.     Injunction. PURSUANT TO §§ 105, 1123, 1129 AND 1141 OF THE


                                                 26
    Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 27 of 79



BANKRUPTCY CODE, IN ORDER TO PRESERVE AND IMPLEMENT THE VARIOUS

TRANSACTIONS CONTEMPLATED BY AND PROVIDED FOR IN THE PLAN, AS OF

THE EFFECTIVE DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN

THE PLAN OR IN THE CONFIRMATION ORDER, ALL PERSONS OR ENTITIES THAT

HAVE HELD, CURRENTLY HOLD, OR MAY HOLD A CLAIM, DEBT, OR LIABILITY

THAT IS TREATED PURSUANT TO THE TERMS OF THE PLAN ARE AND SHALL BE

PERMANENTLY ENJOINED AND FOREVER BARRED TO THE FULLEST EXTENT

PERMITTED BY LAW FROM TAKING ANY OF THE FOLLOWING ACTIONS ON

ACCOUNT OF SUCH CLAIMS, DEBTS, OR LIABILITIES, OTHER THAN ACTIONS

BROUGHT TO ENFORCE ANY RIGHTS OR OBLIGATIONS UNDER THE PLAN: (A)

COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER

PROCEEDING   AGAINST    THE   DEBTORS,    THE   LIQUIDATING   TRUST,      THE

LIQUIDATING TRUSTEE, THE ESTATE ASSETS, THE COMMITTEE, THE PURCHASER,

OR THE TRANSFERRED ASSETS; (B) ENFORCING, ATTACHING, COLLECTING, OR

RECOVERING IN ANY MANNER ANY JUDGMENT, AWARD, DECREE, OR ORDER

AGAINST THE DEBTORS, THE LIQUIDATING TRUST, THE LIQUIDATING TRUSTEE,

THE ESTATE ASSETS, THE PURCHASER, OR THE TRANSFERRED ASSETS; (C)

CREATING, PERFECTING, OR ENFORCING ANY LIEN OR ENCUMBRANCE AGAINST

THE DEBTORS, THE LIQUIDATING TRUST, THE LIQUIDATING TRUSTEE, THE

ESTATE ASSETS, THE PURCHASER, OR THE TRANSFERRED ASSETS; (D)

ASSERTING A SETOFF, RIGHT OF SUBROGATION, OR RECOUPMENT OF ANY KIND

AGAINST ANY DEBT, LIABILITY, OR OBLIGATION DUE TO THE DEBTORS, THE

LIQUIDATING TRUST, THE LIQUIDATING TRUSTEE, THE ESTATE ASSETS, THE



                                    27
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 28 of 79



PURCHASER, OR THE TRANSFERRED ASSETS; (E) COMMENCING OR CONTINUING,

IN ANY MANNER OR IN ANY PLACE, ANY ACTION THAT DOES NOT COMPLY OR IS

INCONSISTENT WITH THE PROVISIONS OF THE PLAN OR CONFIRMATION ORDER;

OR (F) INTERFERING WITH THE RIGHTS AND REMEDIES OF THE DEBTORS, THE

LIQUIDATING TRUST, OR THE LIQUIDATING TRUSTEE UNDER THE PLAN AND THE

DOCUMENTS EXECUTED IN CONNECTION THEREWITH.                              THE DEBTORS, THE

LIQUIDATING TRUST, AND THE PURCHASER SHALL HAVE THE RIGHT TO

INDEPENDENTLY SEEK ENFORCEMENT OF THIS INJUNCTION PROVISION. THIS

INJUNCTION PROVISION IS AN INTEGRAL PART OF THE PLAN AND IS ESSENTIAL

TO ITS IMPLEMENTATION.

       17.      Exemption from Certain Taxes. In accordance with Bankruptcy Code §

1146(a), none of the issuance, transfer or exchange of any securities under the Plan, the

release of any mortgage, deed of trust or other Lien, the making, assignment, filing or recording

of any lease or sublease, the transfer of title to or ownership of any of the Debtors’ interests in

any property, or the making or delivery of any deed, bill of sale or other instrument of

transfer under, in furtherance of, or in connection with the Plan shall be subject to any

document recording tax, stamp tax, conveyance fee, sales or use tax, bulk sale tax, intangibles

or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax,

Uniform Commercial Code filing or recording fee or other similar tax or governmental

assessment in the United States. Federal, state and/or local governmental officials or agents

shall forgo the collection of any such tax or governmental assessment and to accept for filing

and recordation any of the foregoing instruments or other documents without the payment of any

such tax or governmental assessment.



                                                28
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 29 of 79



       18.      Exemption from Securities Laws. To the extent constituting securities under

the 1933 Act, the Beneficial Interests offered, sold, issued and/or distributed pursuant to the

Plan are deemed to have been offered, sold, issued and distributed pursuant to Bankruptcy Code

§ 1145. Pursuant to Bankruptcy Code § 1145, the exemption of the offer and sale of securities

from the registration requirements of the 1933 Act, and any state or local law requiring

registration for the offer or sale of a security, applies with respect to Beneficial Interests

distributed pursuant to the Plan, to the extent constituting securities under the 1933 Act. Without

limiting the generality of the foregoing the offer, sale, issuance, and distribution of the

Beneficial Interests to Claimants pursuant to the Plan are and shall be exempt from the

requirements of Section 5 of the Securities Act and any State or local law requiring registration

for offer or sale of a security or registration or licensing of an issuer, broker, or dealer thereof

pursuant to Bankruptcy Code § 1145(a).

       19.      Injunctions and Automatic Stay. Unless otherwise provided in the Plan or in

this Confirmation Order, all injunctions or stays in effect in these Chapter 11 Cases

pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Court entered

as of or prior to the Confirmation Date (excluding         any injunctions    or stays contained

in the Plan or      the Confirmation Order) shall remain in full force and effect through and

including the     Effective Date. All injunctions or stays contained in the Plan or the

Confirmation Order shall remain in full force and effect in accordance with their terms.

       20.      Cancellation of Securities. Unless otherwise provided for in the Plan, on the

Effective Date, all promissory notes, stock, instruments, indentures, bonds, agreements,

certificates or other documents evidencing, giving rise to, or governing any Equity Interest in, or

debt obligation of, the Debtors shall be deemed cancelled and shall represent only the right, if



                                                29
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 30 of 79



any, to participate in the distributions contemplated by the Plan. Except as otherwise provided

in the Plan, the obligations of the Debtors thereunder or in any away related thereto shall be fully

released, terminated, extinguished and discharged and, with respect to the Equity Interests in the

Debtors, retired and thereafter cease to exist, in each case without further notice to or order of the

Bankruptcy Court, act or action under applicable law, regulation,               order, or rule or any

requirement of further action, vote or other approval or authorization by any Person.

                                      Miscellaneous Provisions

        21.      Effective Date. The Plan shall not become Effective until the conditions set

forth in Article 9.1 of the Plan are satisfied or waived in writing by the Debtors.

        22.      Effective     Date     Payments.    Within 30 days after the Effective Date, each

Professional whose retention with respect to the Debtors’ Bankruptcy Cases has been approved by

the Bankruptcy Court and who holds or asserts an Administrative Claim that is a Professional Fee

Claim shall file with the Bankruptcy Court, and serve on all parties required to receive notice, a final

fee application. Such claims shall be paid by the Liquidation Trustee upon Final Order as set forth in

the Plan.

        23.      Other Pending Civil Actions. Notwithstanding any other provision of this Order

to the contrary, neither the Trustee, the Liquidating Trustee, nor any other person or entity acting

on behalf of either of them, may interfere in any way with any direct claims that are personal to

any other creditor, including, without limitation, the following civil actions: (i) Roche

Diagnostics Corp. et al. v Jeffrey C. Smith et al., Civil Action No. 19-8761 (CCC) (D.N.J.) and

(ii) LifeScan, Inc., et al. v. Smith, et al., Case No. 17-5552 (CCC) (D.N.J.) (collectively, the

“New Jersey Actions”).

        24.      Reservation of Rights. Prior to the Effective Date, none of the filing of the Plan,

any statement or provision contained herein or the taking of any action by the Debtors with respect to

                                                    30
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 31 of 79



this Plan shall be or shall be deemed to be an admission or waiver of any rights of the Debtors of any

kind, including with respect to the holders of Claims or Equity Interests or as to any treatment or

classification of any contract or lease.

        25.       Notice of Effective Date. On or before five Business Days after the occurrence

of the Effective Date, the Liquidating Trustee shall file on the docket of the Bankruptcy

Cases a notice of the entry of the Confirmation Order, the occurrence of the Effective Date, and

such other matters as the Liquidating Trustee deems appropriate or as may be ordered by the

Bankruptcy Court.

        27.       Waiver or Estoppel.      Each Holder of a Claim or an Equity Interest shall be

deemed to have waived any right to assert any argument, including the right to argue that its

Claim or Equity Interest should be Allowed in a certain amount, in a certain priority, Secured, or

not subordinated, by virtue of an agreement made with the Debtors or its counsel, or any other

Person, if such agreement was not disclosed in the Plan, the Disclosure Statement, or papers

filed with this Court prior to the Confirmation Date.

        28.      Non-Occurrence of Effective Date. If confirmation does not occur, or if the

Effective Date does not occur on or before thirty (30) days after the Confirmation Order

becomes a Final order, the Confirmation Order may be vacated by the Bankruptcy Court. If the

Confirmation Order is vacated pursuant to this section, the Plan shall be null and void in all

respects, and nothing contained in the Plan shall constitute a waiver, or release of any Claims

against the Debtors.

        29.      References to Plan Provisions. The failure specifically to include or reference

any particular provision of the Plan in this Confirmation Order shall not diminish or impair

the effectiveness of such provision, it being the intent of the Bankruptcy Court that the Plan

be confirmed in its entirety (except as otherwise modified in this Confirmation Order).

                                                 31
     Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 32 of 79



       30.      Reversal.        If any or all of the provisions of this Confirmation Order are

hereafter reversed, modified, or vacated by subsequent order of this Bankruptcy Court or any

other court, such reversal, modification, or vacatur shall not affect the validity of the acts or

obligations incurred or undertaken under or in connection with the Plan prior to the Debtors’

receipt of written notice of any such order. Notwithstanding any such reversal, modification,

or vacatur of this Confirmation Order, any such act or obligation incurred or undertaken

pursuant to, and in reliance on, this Confirmation Order prior to the effective date of such

reversal, modification or vacatur shall be governed in all respects by the provisions of this

Confirmation Order and the Plan or any amendments or modifications thereto.

       31.      Applicable Non-Bankruptcy Law. Pursuant to Bankruptcy Code §§ 1123(a) and

1142(a), the provisions     of    this   Confirmation   Order, the   Plan, or   any   amendments   or

modifications thereto shall apply and be enforceable notwithstanding any otherwise applicable

non-bankruptcy law.

       32.      Modification of the Plan Prior to Substantial Consummation. After the Confirmation

Date and prior to the Effective Date of the Plan, the Debtors may, under Bankruptcy

Code § 1127(b), (i) amend the Plan so long as such amendment shall not materially and

adversely affect the treatment of any holder of a Claim, (ii) institute proceedings in the

Bankruptcy Court to remedy any defect or omission or reconcile any inconsistencies in the Plan,

the Disclosure Statement, or this Confirmation Order, and (iii) amend the Plan as may be

necessary to carry out the purposes and effects of the Plan so long as such amendment does not

materially or adversely affect the treatment of holders of Claims or Equity Interests under the

Plan; provided, however, prior notice of any amendment shall be served in accordance with the

Bankruptcy Rules or Order of the Bankruptcy Court.

       33.     Conflicts between Plan and Confirmation Order. If there is any conflict between the


                                                   32
      Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 33 of 79



Plan (as supplemental by the Plan Supplement) and this Confirmation Order, the terms of this

Confirmation Order shall control.

       34.     Severability of Plan Provisions. Each term and provision of the Plan, as it may be

altered or interpreted, is valid and enforceable pursuant to its terms.

       35.     Retention of Jurisdiction. This Bankruptcy Court's retention of jurisdiction as set

forth in Article 11 of the Plan is approved. Such retention of jurisdiction does not affect the

finality of this Confirmation Order. For the avoidance of doubt, the Bankruptcy Court shall

retain jurisdiction over all pending matters, including adversary proceedings.

       36.     Nonseverable and Mutually Dependent. The provisions of this Confirmation

Order are nonseverable and mutually dependent.

       37.     Recordable Form. This Confirmation Order shall be, and hereby is, declared to be

in recordable form and shall be accepted by any filing or recording officer or authority of any

applicable governmental entity for filing and recording purposes without further or additional

orders, certifications or other supporting documents. Further, the Bankruptcy Court authorizes

the Liquidating Trustee and the Liquidating Trust, as applicable, to file a memorandum of

this Confirmation Order in any appropriate filing or recording office as evidence of the matters

herein contained.

       38.     Immediate Effectiveness. Notwithstanding Bankruptcy Rules 3020(e), 6004(h),

7062, 8001, 8002, or otherwise, immediately upon entry of this Confirmation Order, the terms of

(a) this Confirmation Order and (b) subject to the occurrence of the Effective Date, the Plan and

the Plan Supplement, in each case shall be immediately effective and enforceable and deemed

binding on the Debtors, the Liquidating Trust, any and all Holders, any trustees or examiners

appointed in these Bankruptcy Cases, all persons and entities that are party to or subject to the

settlements, compromises, discharges, injunctions, stays, and exculpations described in the Plan
                                                  33
       Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 34 of 79



 or herein, each person or entity acquiring property under the Plan, and any and all non-Debtor

 parties to executory contracts and unexpired leases with the Debtors.

         39.    Final Order. This Confirmation Order is a Final Order and the period in which an

 appeal must be filed will commence upon entry of the Confirmation Order.


Signed: August
         October08,
                 17,2019
                     2018
  Dated:                                      ______________________________________
                                              MARVIN   ISGUR
                                                  ____________________________________
                                              UNITED STATES BANKRUPTCY
                                                                Marvin Isgur JUDGE
                                                      United States Bankruptcy Judge




                                                34
Case 17-32186 Document 1267 Filed in TXSB on 08/08/19 Page 35 of 79




                            Exhibit A
       Case
       Case17-32186
            17-32186 Document
                     Document1267
                              1124 Filed
                                   FiledininTXSB
                                            TXSBon
                                                 on08/08/19
                                                    06/10/19 Page
                                                             Page36
                                                                  1 of
                                                                    of44
                                                                       79



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                                             CASE NO.: 17-32186

    UPLIFT RX, LLC 1                                                   CHAPTER 11

             Debtor(s).                                                Jointly Administered



       AMENDED JOINT PLAN OF LIQUIDATION UNDER CHAPTER 11 OF THE
       BANKRUPTCY CODE OF UPLIFT RX, LLC AND ITS DEBTOR AFFILIATES


         Dated: June 10, 2019

                                                          /s/ Elizabeth A. Green
                                                          Elizabeth A. Green, Esq.
                                                          egreen@bakerlaw.com
                                                          BAKER & HOSTETLER LLP
                                                          So. Dist. Fed. ID. 903144
                                                          200 South Orange Avenue, Suite 2300
                                                          Orlando, Florida 32801-3432
                                                          Telephone: (407) 649-4000
                                                          Facsimile: (407) 841-0168
                                                          Counsel for the Debtors




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Uplift Rx, LLC (9306); Belle Pharmacy, LLC (0143); Alliance Medical Holdings, LLC (5945); Geneva Pharmacy,
LLC (1929); Ohana Rx, LLC (1722); Benson Pharmacy, Inc. (6606); Kendall Pharmacy, Inc. (0825); Richardson Pharmacy, LLC
(9566); Innovative Rx, LLC (9986); Charleston Rx, LLC (5852); On Track Rx, LLC (9021); Uinta Rx, LLC (7157); Goodman
Pharmacy, LLC (9373); BrooksideRx, LLC (5927); Osceola Clinic Pharmacy, LLC (4886); Oak Creek Rx, LLC (9722); Waverly
Pharmacy, LLC (7342); Newton Rx, LLC (9510); Lone Peak Rx, LLC (5973); Improve Rx, LLC (9120); New Jersey Rx, LLC
(0035); Berkshire Pharmacy, LLC (9197); Health Saver Rx, LLC (7810); Best Rx, LLC (0346); Delaney Pharmacy, LLC (7497);
New Life Pharmacy, LLC (8292); Skyline Health Services, LLC (6876); Stonybrook Pharmacy, LLC (7700); Woodward Drugs,
LLC (2385); Bridgestone Pharmacy, LLC (5294); Brookhill Pharmacy, LLC (5296); Burbank Pharmacy, LLC (5227); Canyons
Pharmacy, LLC (1744); Cheshire Pharmacy, LLC (6370); Conoly Pharmacy, LLC (0367); Cottonwood Pharmacy, LLC (5131);
Galena Pharmacy, LLC (0672); Garnett Pharmacy, LLC (6505); Hawthorne Pharmacy, LLC (5345); Hazelwood Pharmacy, LLC
(1088); Medina Pharmacy, LLC (8987); Raven Pharmacy, LLC (5671); Glendale Square Rx, Inc. (1022); Lockeford Rx, Inc.
(1853); Pinnacle Pharmacy Solutions, LLC (9760); Riverfront Rx, LLC (7152); Riverbend Prescription Services, LLC (1862);
Raven Pharmacy Holdings, LLC (2464); Bridgestone Pharmacy Holdings, LLC (2840); Crestwell Pharmacy Holdings, LLC
(1503); Galena Pharmacy Holdings, LLC (8609); Geneva Rx Holdings, LLC (8247); Hawthorne Rx Holdings, LLC (9531);
Woodward Rx Holdings, LLC (2173); Philadelphia Pharmacy Holdings, LLC (8526); Health Rx Holdings, LLC (0909); Canyon
Medical, LLC (4915); Alliance Medical Administration, Inc. (2899); Ollin Pharmaceutical, LLC (9815); Alta Distributors, LLC
(7407); Eat Great Café, LLC (2314); Alliance Health Networks, LLC (1815) . The Debtors’ mailing address is Uplift Rx, LLC,
15462 FM 529, Houston, TX 77095.
        Case
        Case17-32186
             17-32186 Document
                      Document1267
                               1124 Filed
                                    FiledininTXSB
                                             TXSBon
                                                  on08/08/19
                                                     06/10/19 Page
                                                              Page37
                                                                   2 of
                                                                     of44
                                                                        79



                                                 TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND INTERPRETATION ................................................................1
     1.1   Administrative Claims Bar Date.. ............................................................................1
     1.2   Administrative Expense Claim ................................................................................2
     1.3   Ad Valorem Tax Claims ..........................................................................................2
     1.4   Allocation Methodology ..........................................................................................2
     1.5   Allocation Percentage ..............................................................................................2
     1.6   Allowed ....................................................................................................................2
     1.7   Allowed Priority Non-Tax Claim ............................................................................2
     1.8   Allowed Priority Tax Claim.....................................................................................2
     1.9   Allowed Secured Claim ...........................................................................................2
     1.10 Allowed Unsecured Claim .......................................................................................3
     1.11 Available Trust Cash................................................................................................3
     1.12 Avoidance Actions ...................................................................................................3
     1.13 Ballot ........................................................................................................................3
     1.14 Bankruptcy Cases.....................................................................................................3
     1.15 Bankruptcy Code .....................................................................................................3
     1.16 Bankruptcy Court .....................................................................................................3
     1.17 Bankruptcy Rules .....................................................................................................3
     1.18 Beneficial Interests...................................................................................................3
     1.19 Business Day ............................................................................................................3
     1.20 Cash..........................................................................................................................3
     1.21 Causes of Action ......................................................................................................3
     1.22 Claim ........................................................................................................................4
     1.23 Claims Register ........................................................................................................4
     1.24 Class .........................................................................................................................4
     1.25 Collateral ..................................................................................................................4
     1.26 Confirmation Date ...................................................................................................4
     1.27 Confirmation Hearing ..............................................................................................4
     1.28 Confirmation Order ..................................................................................................4
     1.29 Corporate Debtors ....................................................................................................4
     1.30 Creditor ....................................................................................................................4
     1.31 Creditors’ Committee...............................................................................................4
     1.32 D&O Causes of Action ............................................................................................4
     1.33 D&O Recovery ........................................................................................................4
     1.34 Debtor ......................................................................................................................4
     1.35 Disclosure Statement ...............................................................................................5
     1.36 Disputed ...................................................................................................................5
     1.37 Distribution Record Date .........................................................................................5
     1.38 Effective Date ..........................................................................................................5
     1.39 Equity Interest ..........................................................................................................5
     1.40 Estate ........................................................................................................................5
     1.41 Estate Assets ............................................................................................................5
     1.42 Exculpation Parties ..................................................................................................5
     1.43 Final Order ...............................................................................................................5
     1.44 Holder ......................................................................................................................5

                                                                    ii
4829-4345-1289.2
       Case
       Case17-32186
            17-32186 Document
                     Document1267
                              1124 Filed
                                   FiledininTXSB
                                            TXSBon
                                                 on08/08/19
                                                    06/10/19 Page
                                                             Page38
                                                                  3 of
                                                                    of44
                                                                       79



          1.45      Insider ......................................................................................................................5
          1.46      Intercompany Claim.................................................................................................6
          1.47      Lien ..........................................................................................................................6
          1.48      Liquidating Trust Assets ..........................................................................................6
          1.49      Liquidating Trust .....................................................................................................6
          1.50      Liquidating Trustee ..................................................................................................6
          1.51      Liquidating Trust Agreement ...................................................................................6
          1.52      Party in Interest ........................................................................................................6
          1.53      Person .......................................................................................................................6
          1.54      Petition Dates ...........................................................................................................6
          1.55      Pharmacy Debtors ....................................................................................................6
          1.56      Plan ..........................................................................................................................6
          1.57      Plan Supplement ......................................................................................................6
          1.58      Priority Non-Tax Claim ...........................................................................................6
          1.59      Priority Tax Claim ...................................................................................................7
          1.60      Pro Rata Share..........................................................................................................7
          1.61      Professional Fee Claims ...........................................................................................7
          1.62      Purchaser ..................................................................................................................7
          1.63      RA Health Claim......................................................................................................7
          1.64      Retained Cash ..........................................................................................................7
          1.65      Sale Closing Date.....................................................................................................7
          1.66      Sale Motion ..............................................................................................................7
          1.67      Sale Order ................................................................................................................7
          1.68      Sale Proceeds ...........................................................................................................7
          1.69      Sale Transaction .......................................................................................................7
          1.70      Schedules .................................................................................................................7
          1.71      Secured Claim ..........................................................................................................7
          1.72      Settlement Agreement ..............................................................................................8
          1.73      Settlement Proceeds .................................................................................................8
          1.74      Seized Funds ............................................................................................................8
          1.75      Subordinated Beneficial Interests ............................................................................8
          1.76      Tax Code ..................................................................................................................8
          1.77      Transferred Assets ...................................................................................................8
          1.78      United States Trustee ...............................................................................................8
          1.79      Unsecured Claim ......................................................................................................8
          1.80      Zions Bank ...............................................................................................................8
          1.81      Zions Bank Claims ...................................................................................................8
          1.82      Zions Bank Settlement Payment ..............................................................................8
          1.83      Zions Bank Prepetition Loan Facility ......................................................................8

ARTICLE II ADMINISTRATIVE EXPENSE CLAIMS AND PRIORITY TAX CLAIMS .........9
     2.1    Filing Administrative Claims ...................................................................................9
     2.2    Administrative Expense Claim Treatment ...............................................................9
     2.3    Compensation and Reimbursement Claims .............................................................9
     2.4    Fees Under 28 U.S.C. §1930 .................................................................................10
     2.5    Priority Tax Claims ................................................................................................10


                                                                      iii
4829-4345-1289.2
        Case
        Case17-32186
             17-32186 Document
                      Document1267
                               1124 Filed
                                    FiledininTXSB
                                             TXSBon
                                                  on08/08/19
                                                     06/10/19 Page
                                                              Page39
                                                                   4 of
                                                                     of44
                                                                        79



ARTICLE III CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS ..........................10

ARTICLE IV TREATMENT OF CLAIMS AND EQUITY INTERESTS ..................................11
     4.1   Class 1 – Priority Non-Tax Claims ........................................................................11
     4.2   Class 2 – Zions Bank Claims .................................................................................12
     4.3   Class 3 – Ad Valorem Tax Claims. .......................................................................12
     4.4   Class 4 – RA Heath Claim Against Uplift Rx, LLC ..............................................12
     4.5   Class 5 - Unsecured Claims Against the Corporate Debtors .................................12
     4.6   Class 6 – Unsecured Claims Against Uplift Rx, LLC. ..........................................13
     4.7   Class 7 – Unsecured Claims Against Belle Pharmacy, LLC. ................................13
     4.8   Class 8 – Unsecured Claims Against Benson Pharmacy, LLC. ............................13
     4.9   Class 9 – Unsecured Claims Against Bridgestone Pharmacy, LLC. .....................13
     4.10 Class 10 – Unsecured Claims Against Brookhill Pharmacy, LLC. .......................14
     4.11 Class 11 – Unsecured Claims Against Brookside Rx, LLC. .................................14
     4.12 Class 12 – Unsecured Claims Against Canyon Medical, LLC. .............................14
     4.13 Class 13 – Unsecured Claims Against Charleston Rx, LLC. ................................14
     4.14 Class 14 – Unsecured Claims Against Cheshire Pharmacy, LLC. ........................15
     4.15 Class 15 – Unsecured Claims Against Conoly Pharmacy, LLC. ...........................15
     4.16 Class 16 – Unsecured Claims Against Cottonwood Pharmacy, LLC. ...................15
     4.17 Class 17 – Unsecured Claims Against Delaney Pharmacy, LLC. .........................15
     4.18 Class 18 – Unsecured Claims Against Galena Pharmacy, LLC. ...........................16
     4.19 Class 19 – Unsecured Claims Against Garnett Pharmacy, LLC. ..........................16
     4.20 Class 20 – Unsecured Claims Against Geneva Pharmacy, LLC. ..........................16
     4.21 Class 21 – Unsecured Claims Against v Glendale Square Rx, Inc. .......................17
     4.22 Class 22 – Unsecured Claims Against Goodman Pharmacy, LLC. .......................17
     4.23 Class 23 – Unsecured Claims Against Hawthorne Pharmacy, LLC. .....................17
     4.24 Class 24 – Unsecured Claims Against Hazelwood Pharmacy, LLC. ....................17
     4.25 Class 25 – Unsecured Claims Against Health Saver Rx, LLC. .............................18
     4.26 Class 26 – Unsecured Claims Against Improve Rx, LLC. ....................................18
     4.27 Class 27 – Unsecured Claims Against Innovative Rx, LLC. .................................18
     4.28 Class 28 – Unsecured Claims Against Kendall Pharmacy, LLC. ..........................18
     4.29 Class 29 – Unsecured Claims Against Lockeford Rx, LLC. .................................19
     4.30 Class 30 – Unsecured Claims Against Lone Peak Rx, LLC. .................................19
     4.31 Class 31 – Unsecured Claims Against Medina Pharmacy, LLC. ..........................19
     4.32 Class 32 – Unsecured Claims Against New Jersey Rx, LLC. ...............................19
     4.33 Class 33 – Unsecured Claims Against Newton Rx, LLC. .....................................20
     4.34 Class 34 – Unsecured Claims Against Oak Creek Rx, LLC..................................20
     4.35 Class 35 – Unsecured Claims Against Ohana Rx, LLC. .......................................20
     4.36 Class 36 – Unsecured Claims Against On Track Rx, LLC....................................20
     4.37 Class 37 – Unsecured Claims Against Osceola Clinic Pharmacy, LLC. ...............21
     4.38 Class 38 – Unsecured Claims Against Raven Pharmacy, LLC. ............................21
     4.39 Class 39 – Unsecured Claims Against Richardson Pharmacy, LLC. ....................21
     4.40 Class 40 – Unsecured Claims Against Riverbend Prescription Services,
           LLC. .......................................................................................................................21
     4.41 Class 41 – Unsecured Claims Against Stonybrook Pharmacy, LLC. ....................22
     4.42 Class 42 – Unsecured Claims Against Uinta Rx, LLC. .........................................22
     4.43 Class 43 – Unsecured Claims Against Waverly Pharmacy, LLC. .........................22

                                                                   iv
4829-4345-1289.2
        Case
        Case17-32186
             17-32186 Document
                      Document1267
                               1124 Filed
                                    FiledininTXSB
                                             TXSBon
                                                  on08/08/19
                                                     06/10/19 Page
                                                              Page40
                                                                   5 of
                                                                     of44
                                                                        79



          4.44       Class 44 – Unsecured Claims Against Woodward Drugs, LLC. ...........................22
          4.45       Class 45 – Equity Interests .....................................................................................23

ARTICLE V PROVISIONS GOVERNING DISTRIBUTIONS ..................................................23
     5.1   General Settlement of Claims and Interests ...........................................................23
     5.2   Distribution Record Date .......................................................................................23
     5.3   Transfer of Claim ...................................................................................................23
     5.4   Method of Distributions Under the Plan ................................................................23
     5.5   Withholding and Reporting Requirements ............................................................24
     5.6   Minimum Distributions ..........................................................................................24
     5.7   Setoffs ....................................................................................................................24

ARTICLE VI MEANS FOR IMPLEMENTATION AND EXECUTION OF THE PLAN .........25
     6.1   General Overview of the Plan ................................................................................25
     6.2   Substantive Consolidation of the Corporate Debtors.............................................25
     6.3   No Substantive Consolidation................................................................................25
     6.4   Transfers of Property to the Liquidating Trust ......................................................26
     6.5   Dissolution of the Debtors .....................................................................................26
     6.6   The Liquidating Trust ............................................................................................26
     6.7   Preservation of Causes of Action ...........................................................................28
     6.8   Effectuating Documents and Further Transactions................................................29

ARTICLE VII PROCEDURES FOR DISPUTED CLAIMS ........................................................29
     7.1    Objections to Claims ..............................................................................................29
     7.2    No Distribution Pending Allowance ......................................................................29
     7.3    Estimation ..............................................................................................................29
     7.4    Disallowance of Certain Claims and Equity Interests ...........................................30
     7.5    Controversy Concerning Impairment ....................................................................30
     7.6    No Distribution Pending Allowance ......................................................................30

ARTICLE VIII EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............................30
     8.1   Executory Contracts and Unexpired Leases ..........................................................30
     8.2   Approval of Assumption and Rejection of Executory Contracts and
           Unexpired Leases ...................................................................................................30
     8.3   Rejection Claims ....................................................................................................30

ARTICLE IX EFFECTIVENESS OF THE PLAN .......................................................................31
     9.1   Conditions Precedent to Effective Date .................................................................31
     9.2   Notice of the Effective Date. .................................................................................31
     9.3   Satisfaction of Conditions ......................................................................................31
     9.4   Effect of Nonoccurrence of Conditions to Effective Date .....................................31

ARTICLE X EFFECT OF CONFIRMATION..............................................................................32
     10.1 Vesting of Assets ...................................................................................................32
     10.2 Binding Effect ........................................................................................................32
     10.3 Term of Injunctions or Stays..................................................................................32
     10.4 Injunction ...............................................................................................................32


                                                                   v
4829-4345-1289.2
        Case
        Case17-32186
             17-32186 Document
                      Document1267
                               1124 Filed
                                    FiledininTXSB
                                             TXSBon
                                                  on08/08/19
                                                     06/10/19 Page
                                                              Page41
                                                                   6 of
                                                                     of44
                                                                        79



          10.5       Injunction Against Interference with Plan .............................................................32

ARTICLE XI RETENTION OF JURISDICTION ........................................................................32
     11.1 Jurisdiction of Bankruptcy Court ...........................................................................32

ARTICLE XII CRAMDOWN RESERVATION ..........................................................................34
     12.1 Nonconsensual Confirmation.................................................................................34

ARTICLE XIII MISCELLANEOUS PROVISIONS ....................................................................34
     13.1 Dissolution of Creditors’ Committee .....................................................................34
     13.2 Substantial Consummation ....................................................................................34
     13.3 Exemption from Transfer Taxes ............................................................................34
     13.4 Exculpation ............................................................................................................34
     13.5 General Injunction .................................................................................................35
     13.6 No Discharge of Claims .........................................................................................36
     13.7 Modification of Plan ..............................................................................................36
     13.8 Revocation or Withdrawal of Plan .........................................................................36
     13.9 Courts of Competent Jurisdiction ..........................................................................36
     13.10 Governing Law ......................................................................................................36
     13.11 Exhibits ..................................................................................................................36
     13.12 Successors and Assigns..........................................................................................36
     13.13 Time .......................................................................................................................37
     13.14 Notices ...................................................................................................................37
     13.15 Entire Agreement ...................................................................................................37




                                                                   vi
4829-4345-1289.2
       Case
       Case17-32186
            17-32186 Document
                     Document1267
                              1124 Filed
                                   FiledininTXSB
                                            TXSBon
                                                 on08/08/19
                                                    06/10/19 Page
                                                             Page42
                                                                  7 of
                                                                    of44
                                                                       79



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                                             CASE NO.: 17-32186

    UPLIFT RX, LLC 2                                                   CHAPTER 11

             Debtor(s).                                                Jointly Administered


           JOINT PLAN OF LIQUIDATION UNDER CHAPTER 11 OF THE
       BANKRUPTCY CODE OF UPLIFT RX, LLC AND ITS DEBTOR AFFILIATES

        The above-captioned debtors propose the following chapter 11 plan of liquidation pursuant
to section 1121(a) of the Bankruptcy Code:

                                            ARTICLE I
                                 DEFINITIONS AND INTERPRETATION

       For purposes of the Plan, the following terms will have the meanings set forth below. A
term used but not defined herein shall have the meaning assigned to that term in the Bankruptcy
Code. The rules of construction contained in section 102 of the Bankruptcy Code shall apply to
the Plan. The headings in the Plan are for convenience of reference only and shall not limit or
otherwise affect the provisions hereof.

       1.1    Administrative Claims Bar Date. means the deadline to file administrative
expense claims against the Debtors as provided in the Order Granting Debtors’ Emergency Motion
to Establish Administrative and Priority Claims Bar Dates entered on April 25, 2019 (Doc. No.

2
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Uplift Rx, LLC (9306); Belle Pharmacy, LLC (0143); Alliance Medical Holdings, LLC (5945); Geneva Pharmacy,
LLC (1929); Ohana Rx, LLC (1722); Benson Pharmacy, Inc. (6606); Kendall Pharmacy, Inc. (0825); Richardson Pharmacy, LLC
(9566); Innovative Rx, LLC (9986); Charleston Rx, LLC (5852); On Track Rx, LLC (9021); Uinta Rx, LLC (7157); Goodman
Pharmacy, LLC (9373); BrooksideRx, LLC (5927); Osceola Clinic Pharmacy, LLC (4886); Oak Creek Rx, LLC (9722); Waverly
Pharmacy, LLC (7342); Newton Rx, LLC (9510); Lone Peak Rx, LLC (5973); Improve Rx, LLC (9120); New Jersey Rx, LLC
(0035); Berkshire Pharmacy, LLC (9197); Health Saver Rx, LLC (7810); Best Rx, LLC (0346); Delaney Pharmacy, LLC (7497);
New Life Pharmacy, LLC (8292); Skyline Health Services, LLC (6876); Stonybrook Pharmacy, LLC (7700); Woodward Drugs,
LLC (2385); Bridgestone Pharmacy, LLC (5294); Brookhill Pharmacy, LLC (5296); Burbank Pharmacy, LLC (5227); Canyons
Pharmacy, LLC (1744); Cheshire Pharmacy, LLC (6370); Conoly Pharmacy, LLC (0367); Cottonwood Pharmacy, LLC (5131);
Galena Pharmacy, LLC (0672); Garnett Pharmacy, LLC (6505); Hawthorne Pharmacy, LLC (5345); Hazelwood Pharmacy, LLC
(1088); Medina Pharmacy, LLC (8987); Raven Pharmacy, LLC (5671); Glendale Square Rx, Inc. (1022); Lockeford Rx, Inc.
(1853); Pinnacle Pharmacy Solutions, LLC (9760); Riverfront Rx, LLC (7152); Riverbend Prescription Services, LLC (1862);
Raven Pharmacy Holdings, LLC (2464); Bridgestone Pharmacy Holdings, LLC (2840); Crestwell Pharmacy Holdings, LLC
(1503); Galena Pharmacy Holdings, LLC (8609); Geneva Rx Holdings, LLC (8247); Hawthorne Rx Holdings, LLC (9531);
Woodward Rx Holdings, LLC (2173); Philadelphia Pharmacy Holdings, LLC (8526); Health Rx Holdings, LLC (0909); Canyon
Medical, LLC (4915); Alliance Medical Administration, Inc. (2899); Ollin Pharmaceutical, LLC (9815); Alta Distributors, LLC
(7407); Eat Great Café, LLC (2314); Alliance Health Networks, LLC (1815) . The Debtors’ mailing address is Uplift Rx, LLC,
15462 FM 529, Houston, TX 77095.

                                                              1

4829-4345-1289.2
       Case
       Case17-32186
            17-32186 Document
                     Document1267
                              1124 Filed
                                   FiledininTXSB
                                            TXSBon
                                                 on08/08/19
                                                    06/10/19 Page
                                                             Page43
                                                                  8 of
                                                                    of44
                                                                       79



1093).Administrative Expense Claim means any right to payment constituting a cost or expense
of administration of any of the Bankruptcy Cases allowed under sections 503(b), 507(a)(1), and
1114(e) of the Bankruptcy Code, including, without limitation, any actual and necessary costs and
expenses of preserving the Debtors’ estate; any actual and necessary costs and expenses of
operating the Debtors’ businesses; any indebtedness or obligations incurred or assumed by the
Debtors, as debtors-in-possession, during the Bankruptcy Cases.

        1.3     Ad Valorem Tax Claims means all Allowed Claims against any of the Debtors
based on ad valorem taxes levied on property owned by the Debtors, which shall include, but not
be limited to, the following proofs of claims to the extent such claims are Allowed: (1) proof of
claim number 73 filed by Clear Creek Independent School District against Uplift Rx, LLC in the
amount of $270.19; (2) proof of claim 31 filed by Cypress-Fairbanks ISD Tax Assessor against
Uplift Rx, LLC in the amount of $6,124.63; (3) proof of claim number 3-3 filed by Dallas County
Tax Office against Richardson Pharmacy, LLC in the amount of $18,920.73; (4) proof of claim
number 71 filed by Harris County Municipal Utility District #186 against Uplift Rx, LLC in the
amount of $978.25; (5) proof of claim number 30 filed by the Harris County Tax Assessor against
Uplift Rx, LLC in the amount of $3,386.81; and (6) proof of claim number 72 filed by Harris
County WCID #145 against Uplift Rx, LLC in the amount of $231.44.

       1.4    Allocation Methodology means the Trustee’s proposed method of allocating the
Settlement Proceeds among the Debtors attached to the Disclosure Statement as Exhibit A.

        1.5     Allocation Percentage means the percentage of the Settlement Proceeds that is
allocated to each respective Debtor under the Trustee’s Allocation Methodology.

        1.6     Allowed means, with reference to any Claim, (i) any Claim against the Debtors that
has been listed by the Debtors in the Schedules, as such Schedules may be amended by the Debtors
from time to time in accordance with Bankruptcy Rule 1009, as liquidated in amount and not
disputed or contingent and for which no contrary proof of claim has been filed, (ii) any timely filed
Claim as to which no objection to allowance has been interposed in accordance with this Plan, or
as to which any objection has been determined by a Final Order to the extent such objection is
determined in favor of the respective holder, or (iii) any Claim expressly allowed by a Final Order
or the Plan.

       1.7     Allowed Priority Non-Tax Claim means a Priority Non-Tax Claim to the extent
such Priority Non-Tax Claim is or becomes an Allowed Claim.

       1.8   Allowed Priority Tax Claim means a Priority Tax Claim to the extent such Priority
Tax Claim becomes an Allowed Claim.

        1.9    Allowed Secured Claim means a Secured Claim to the extent provided under
Section 506 of the Bankruptcy Code and to the extent that neither the Lien underlying the Claim
is challenged nor the amount of the Claim is challenged as provided for herein.

      1.10 Allowed Unsecured Claim means an Unsecured Claim to the extent such
Unsecured Claim is or becomes an Allowed Claim.
                                            2

4829-4345-1289.2
       Case
       Case17-32186
            17-32186 Document
                     Document1267
                              1124 Filed
                                   FiledininTXSB
                                            TXSBon
                                                 on08/08/19
                                                    06/10/19 Page
                                                             Page44
                                                                  9 of
                                                                    of44
                                                                       79



       1.11 Available Trust Cash means proceeds of the Liquidating Trust’s assets that are
available for distribution to holders of Beneficial Interests in the Liquidating Trust in accordance
with the Plan and the Liquidating Trust Agreement.

       1.12 Avoidance Actions means any actions commenced, or that may be commenced,
before or after the Effective Date pursuant to section 544, 545, 547, 548, 549, 550, 551 or 553 of
the Bankruptcy Code.

        1.13 Ballot means the ballot, accompanying the Disclosure Statement and the Plan, for
voting in favor of or against the Plan.

         1.14      Bankruptcy Cases means the jointly administered chapter 11 cases of the Debtors.

        1.15 Bankruptcy Code means title 11 of the United States Code, as amended from time
to time, as applicable to these Bankruptcy Cases.

        1.16 Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of Texas, in which the Debtors’ Bankruptcy Cases are pending, and any Court having
jurisdiction to hear appeals or certiorari proceedings therefrom.

       1.17 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as amended
from time to time, applicable to these Bankruptcy Cases, and any Local Rules of the Bankruptcy
Court.

        1.18 Beneficial Interests means the uncertificated beneficial interests in the Liquidating
Trust evidencing the right of each holder of Allowed Unsecured Claims against any of the Debtors
to receive distributions from the Liquidating Trust in accordance with the Plan and the Liquidating
Trust Agreement.

       1.19 Business Day means any day other than (a) a Saturday, (b) a Sunday, or (c) a “legal
holiday” as defined in Bankruptcy Rule 9006(a).

         1.20      Cash means legal tender of the United States of America.

        1.21 Causes of Action means any and all actions, causes of action, derivative litigation
claims, claims against directors and officers, liabilities, obligations, rights, suits, damages,
judgments, claims, and demands whatsoever, including, but not limited to, all causes of actions
identified on Exhibit C to the Disclosure Statement as may be amended prior to the entry of the
Confirmation Order, and further including all Avoidance Actions, whether known or unknown,
existing or hereafter arising, in law, equity, or otherwise, based in whole or in part upon any act or
omission or other event occurring prior to the Debtors’ respective Petition Dates or during the
course of these Bankruptcy Cases.

         1.22      Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.



                                                   3

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 45
                                                                  10 of 79
                                                                        44



       1.23 Claims Register means the database of proofs of claim maintained by the Clerk of
the Bankruptcy Court.

        1.24 Class means any group of Claims or Equity Interests classified by the Plan pursuant
to section 1122(a)(1) of the Bankruptcy Code.

        1.25 Collateral means any property or interest in property of the estate of the Debtors
subject to a lien, charge, or other encumbrance to secure the payment or performance of a Claim,
which lien, charge, or other encumbrance is not subject to avoidance under the Bankruptcy Code.

        1.26 Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.

       1.27 Confirmation Hearing means the hearing to be held by the Bankruptcy Court
regarding confirmation of the Plan, as such hearing may be adjourned or continued from time to
time.

       1.28 Confirmation Order means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

       1.29 Corporate Debtors means, collectively, the following Debtors: Alliance Medical
Holdings, LLC, Alliance Medical Administration, Inc., Alliance Health Networks, LLC, Pinnacle
Pharmacy Solutions, LLC, Riverfront Rx, LLC, Eat Great Café, LLC, New Life Pharmacy, LLC,
Alta Distributors, LLC, Ollin Pharmaceutical, LLC, and Skyline Health Services, LLC.

         1.30      Creditor has the meaning set forth in Section 101(10) of the Bankruptcy Code.

       1.31 Creditors’ Committee means the statutory committee of unsecured creditors
appointed in the Bankruptcy Cases by the Office of the United States Trustee pursuant to section
1102 of the Bankruptcy Code.

        1.32 D&O Causes of Action means Causes of Action commenced prior or subsequent
to the Effective Date against any current or past office or director of any Debtor and any Causes
of Action against an insurer under any D&O policy concerning coverage under such policy.

        1.33 D&O Recovery means the recovery from the D&O Causes of Action, which shall
be allocated to the Corporate Debtors.

        1.34 Debtor means each of the Debtors in the Bankruptcy Cases on and after their
respective Petition Dates, and “Debtors” means all of them collectively, and where the term is
used with respect to rights and obligations on or after the Effective Date, it shall mean the
Liquidating Trustee.

        1.35 Disclosure Statement means the disclosure statement relating to the Plan,
including, without limitation, all exhibits thereto, as approved by the Bankruptcy Court pursuant
to section 1125 of the Bankruptcy Code.
                                                   4

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 46
                                                                   11 of 79
                                                                         44



        1.36 Disputed means, with respect to any Claim or Equity Interest, any Claim or Equity
Interest to which the Debtors or any other party in interest has interposed a timely objection or
request for estimation in accordance with the Bankruptcy Code and the Bankruptcy Rules or that
is otherwise disputed by the Debtors in accordance with applicable law, which objection, request
for estimation, or dispute has not been settled, waived, withdrawn, or determined by a Final Order.
A Claim that is Disputed by the Debtors as to its amount only shall be deemed Allowed in the
amount the Debtors admit owing, if any, and Disputed as to the excess.

         1.37      Distribution Record Date means the date that is the Confirmation Date.

        1.38 Effective Date means a Business Day on or after the Confirmation Date specified
by the Debtors on which (i) no stay of the Confirmation Order is in effect, and (ii) the conditions
to the effectiveness of the Plan specified in Section 9.1 hereof have been satisfied or waived.

        1.39 Equity Interest means any ownership interests in any of the Debtors, which
includes, but is not limited to, issued or authorized common or preferred stock, warrants for the
issuance of such shares, other stock, stock equivalents, limited partnership interests, membership
interests, and any option, warrant or right, contractual or otherwise, to acquire any such interest.

       1.40 Estate means the bankruptcy estate of any of the Debtors in the Bankruptcy Cases,
and “Estates” means, collectively, the bankruptcy estates of all of the Debtors in the Bankruptcy
Cases, as created under section 541 of the Bankruptcy Code.

        1.41 Estate Assets means all of the assets, property, and cash of each of the Debtors, as
defined in section 541 of the Bankruptcy Code (excluding assets previously distributed, expended,
or otherwise disposed of by the Debtors prior to the Confirmation Date and not otherwise subject
to recovery), wherever located or of whatever type or nature, existing as of the Confirmation Date,
including, without limitation, the Causes of Action and the D&O Causes of Action.

         1.42      Exculpation Parties shall have the meaning ascribed to it in Section 13.4 of the
Plan.

        1.43 Final Order means an Order or judgment of the Bankruptcy Court, which is no
longer subject to appeal or certiorari proceedings and as to which no appeal or certiorari proceeding
is pending or, in the discretion of the Debtors, if an appeal is filed and no stay has been entered.

       1.44 Holder means the legal or beneficial owner of a Claim or Equity Interest, and when
used on conjunction with a class or type of Claim or Equity Interest, means a Holder of a Claim
or Equity Interest in such Class or of such type.

         1.45      Insider has the meaning set forth in section 101(31) of the Bankruptcy Code.

         1.46      Intercompany Claim means a Claim held by a Debtor against another Debtor.

        1.47 Lien means a judicial lien as defined in section 101(36) of the Bankruptcy Code; a
lien as defined in section 101(37) of the Bankruptcy Code; a security interest as defined in section
                                                   5

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 47
                                                                  12 of 79
                                                                        44



101(51) of the Bankruptcy Code; and a statutory lien as defined in section 101(53) of the
Bankruptcy Code.

         1.48      Liquidating Trust Assets means all Estate Assets including the Causes of Action.

        1.49 Liquidating Trust means the trust that will come into existence upon the Effective
Date, and into which all of the Liquidating Trust Assets will vest pursuant to the Plan, which trust
shall be formed pursuant to and governed by the Liquidating Trust Agreement.

       1.50 Liquidating Trustee means the trustee of the Liquidating Trust. The Debtors shall
designate the Liquidating Trustee in the Plan Supplement.

        1.51 Liquidating Trust Agreement means the agreement governing the Liquidating
Trust, dated as on or before the Effective Date, substantially in the form included in the Plan
Supplement.

        1.52 Party in Interest means any entity or person with a legal or beneficial interest at
issue in the Bankruptcy Cases.

         1.53      Person has the meaning set forth in section 101(41) of the Bankruptcy Code.

        1.54 Petition Dates means April 7-9, 2017, which are the dates on which the Debtors
filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code with the Bankruptcy
Court.

       1.55        Pharmacy Debtors means, collectively all of the Debtors except for the Corporate
Debtors.

      1.56 Plan means this chapter 11 plan of liquidation, including exhibits hereto, as the
same may be amended or modified from time to time in accordance with the provisions of the
Bankruptcy Code and the terms hereof.

       1.57 Plan Supplement means a separate volume of documents to be filed with the
Bankruptcy Court not less than fourteen (14) days prior to the Confirmation Hearing, which shall
include, but may not be limited to, the Liquidating Trust Agreement and the designation of the
Liquidating Trustee.

         1.58 Priority Non-Tax Claim means any Claim, other than an Administrative Expense
Claim or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a)(3), (4),
(5), (6), (7), or (9) of the Bankruptcy Code.

        1.59 Priority Tax Claim means any Claim of a governmental unit of the kind entitled
to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.




                                                   6

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 48
                                                                   13 of 79
                                                                         44



        1.60 Pro Rata Share means the proportion that the amount of an Allowed Claim in a
particular Class bears to the aggregate amount of all Allowed Claims (including Disputed Claims,
but excluding Disallowed Claims) in that particular Class.

       1.61 Professional Fee Claims means fees and costs of professional advisors (e.g.,
attorneys, financial advisors, and accountants) retained by the Debtors, the Trustee, or the
Committee in the Bankruptcy Cases.

       1.62 Purchaser means UpWell Holdings, Inc., the buyer of substantially all of the
Debtors’ assets under the Sale Order.

      1.63 RA Health Claim means proof of claim number 70 filed by RA Health
Management LLC against Uplift Rx, LLC as a fully secured claim in the amount of $40,000.00.

         1.64      Retained Cash means each Debtors’ respective cash on hand as of the Effective
Date.

       1.65        Sale Closing Date means November 17, 2017, the date of closing of the Sale
Transaction.

        1.66 Sale Motion means the Debtors’ Expedited Amended Motion for Entry of an
Order: (A) Approving the Amended Bidding Procedures; (B) Authorizing Amended Procedures
for the Assignment and Assumption of Certain Executory Contracts; and (C) Granting Related
Relief (Doc. No. 597).

      1.67         Sale Order means the Bankruptcy Court’s order (Doc. No. 663) granting the Sale
Motion.

        1.68 Sale Proceeds shall mean all proceeds paid by the Purchaser to the Debtors as part
of the Sale Transaction.

       1.69 Sale Transaction means the Court-approved sale of substantially all of the
Debtors’ assets to the Purchaser in accordance with the Sale Order in exchange for the Sale
Proceeds.

        1.70 Schedules means the schedules of assets and liabilities and the statements of
financial affairs filed by the Debtors under section 521 of the Bankruptcy Code, Bankruptcy Rule
1007, and the Official Bankruptcy Forms of the Bankruptcy Rules as such schedules and
statements have been or may be supplemented or amended through the Confirmation Date.

        1.71 Secured Claim means a Claim (i) secured by Collateral, to the extent of the value
of such Collateral (a) as set forth in the Plan, (b) as agreed to by the holder of such Claim and the
Debtors, or (c) as determined by a Final Order in accordance with section 506(a) of the Bankruptcy
Code, or (ii) secured by the amount of any rights of setoff of the holder thereof under section 553
of the Bankruptcy Code.

                                                  7

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 49
                                                                  14 of 79
                                                                        44



        1.72 Settlement Agreement means the Settlement Agreement and Stipulation by and
among Zions Bank, the Debtors and their non-debtor affiliates, and the Creditors Committee,
which was approved by the Bankruptcy Court on April 10, 2018 (Doc. No. 824), and which, among
other things, divided the Sale Proceeds between Zions Bank and the Debtors (i.e. the “Settlement
Proceeds”).

       1.73 Settlement Proceeds means the portion of the Sales Proceeds allocated to the
Debtors under the Bankruptcy Court approved Settlement Agreement, in the approximate amount
of $7 million.

       1.74 Seized Funds means the Debtors’ assets seized by the U.S. Government from the
bank accounts of the Debtors at Zions Bank.

        1.75 Subordinated Beneficial Interests means the junior class of beneficial interests in
the Liquidating Trust that shall not receive payment unless and until all of the Holders of Beneficial
Interests are paid in full, and upon such occurrence, that shall receive all remaining Liquidating
Trust Assets.

         1.76      Tax Code means title 26 of the United States Code, as amended from time to time.

       1.77        Transferred Assets means the assets sold to the Purchaser in accordance with the
Sale Order.

         1.78      United States Trustee means the Office of the United States Trustee for Region 7.

       1.79 Unsecured Claim means any Claim against the Debtors that is (i) not an
Administrative Expense Claim, Priority Tax Claim, or Priority Non- Tax Claim, or (ii) otherwise
determined by the Bankruptcy Court to be a Unsecured Claim.

         1.80      Zions Bank means ZB, N.A.

       1.81 Zions Bank Claims means all Claims of Zions Bank arising under or in connection
with the Zions Prepetition Loan Facility.

        1.82 Zions Bank Settlement Payment means (i) Cash in the amount of $7.5 million,
and (ii) all rights, title, interest, and/or claims held by the Trustee, Debtors and Debtors’ estates to
the Seized Funds.

         1.83 Zions Bank Prepetition Loan Facility means that certain Credit Agreement dated
June 24, 2014, by and among Zions Bank and Alliance Medical Holdings, LLC and thirty-six (36)
of its subsidiaries, as guarantors, and the related loan documents, including a Security Agreement
(All Assets) and Joinder Agreement, under which, as of the Petition Dates, the Debtors were
jointly, severally, and unconditionally obligated to Zions Bank in a principal amount of not less
than $29,076,663, which indebtedness was secured by a first-priority Lien in substantially all of
the Debtors individual and joint assets and property of any nature whatsoever.

                                                   8

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 50
                                                                  15 of 79
                                                                        44



                               ARTICLE II
          ADMINISTRATIVE EXPENSE CLAIMS AND PRIORITY TAX CLAIMS

        2.1     Filing Administrative Claims Any Person that asserts an Administrative Claim,
or a protective application on account of any Administrative Claim, arising before the Effective
Date, including Claims under Section 503(b) of the Code, but excluding (a) fees payable by the
Debtors pursuant to 28 U.S.C. §1930 or any interest accruing thereto; (b) Professional Fee Claims;
and (c) claims that are entitled to priority pursuant to §507(a)(8) of the Bankruptcy Code, shall, on
or before the Administrative Claims Bar Date, file an application, motion, or request, as called for
by the Rules, with the Bankruptcy Court for allowance of such Claim as an Administrative Claim
specifying the amount of and basis for such Claim; provided, however, that applicants or movants
who have previously filed applications or motions with the Bankruptcy Court need not file another
such paper for the same Claim. Failure to file a timely application or motion for allowance
pursuant to this Section by any Holder of an Administrative Claim for an expense or liability
incurred shall bar such a claimant from seeking recovery on such Administrative Claim.

        2.2     Administrative Expense Claim Treatment. Except to the extent that a Holder of
an Allowed Administrative Claim agrees to a different treatment, in writing, each Holder of an
Allowed Administrative Claim shall receive, in full satisfaction, settlement and release of and in
exchange for such Allowed Administrative Claim, Cash in an amount equal to such Allowed
Administrative Claim, either: (i) as soon as reasonably practicable after the Effective Date, or (ii)
if the Administrative Claim is not Allowed as of the Effective Date, thirty (30) days after the date
on which such Administrative Claim becomes an Allowed Administrative Claim. Any
Professional Fee Claims not paid under the Plan prior to the Effective Date shall be assumed by
the Liquidating Trust as a claim payable in the same priority and amount as would be payable by
the Debtors. Any amounts that are not paid to a claimant on account of an Allowed 503(b)(9)
Administrative Claims prior to the Effective Date for any reason shall retain their Chapter 11
administrative expense priority for payment under any further distribution of funds by the
Liquidating Trust on account of the Debtor the claim is asserted against, including but not limited
to post-effective date distributions, under the Liquidating Trust; provided, however, holders of
Allowed 503(b)(9) Administrative Claims shall only be paid to the extent the Liquidating Trust
has sufficient funds to pay amounts to its creditors.

        2.3      Compensation and Reimbursement Claims. All entities seeking an award by the
Bankruptcy Court of compensation for services rendered or reimbursement of expenses incurred
through and including the Confirmation Date under sections 327, 328, 330, 331, 503(b)(2),
503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code (i) shall file their respective final
applications for allowance of compensation for services rendered and reimbursement of expenses
incurred by the respective Administrative Claims Bar Date, and (ii) shall be paid by the Liquidating
Trustee, in full satisfaction of such Claim, an amount in Cash equal to the Allowed amount of such
Claim. Applications for payment of compensation and reimbursement claims filed after this date
shall be discharged, forever barred and shall receive no payment under this Plan.

       2.4    Fees Under 28 U.S.C. §1930. All fees payable in the Bankruptcy Cases under
28 U.S.C. § 1930, will, if not previously paid in full, be paid in Cash on the Effective Date and
                                                 9

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 51
                                                                  16 of 79
                                                                        44



will continue to be paid by the Liquidating Trustee as required under 28 U.S.C. § 1930 until such
time as an order is entered by the Bankruptcy Court closing the Bankruptcy Cases.

        2.5     Priority Tax Claims. Each holder of an Allowed Priority Tax Claim will be paid
either (i) the full amount of the Allowed Priority Tax Claim (without post-petition interest or
penalty) in Cash on the Effective Date or as soon thereafter as is reasonably practicable, or (ii)
such lesser amount as to which the holder of an Allowed Priority Tax Claim and the Liquidating
Trustee might otherwise agree.

                                     ARTICLE III
                   CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

         The following table designates the Classes of Claims against and Equity Interests in the
Debtors and specifies which of those Classes are: (i) impaired or unimpaired by the Plan,
(ii) entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code, and (iii) deemed to reject the Plan:

                                                                                  Entitled
      Class                Designation                Impairment                  to Vote

     Class 1         Priority Non-Tax Claims           Unimpaired          No (deemed to accept)
     Class 2             Zions Bank Claims             Unimpaired          No (deemed to accept)
     Class 3          Ad Valorem Tax Claims            Unimpaired          No (deemed to accept)
                     RA Health Claim Against
     Class 4               Uplift Rx, LLC               Impaired                    Yes
                     Unsecured Claims against
    Class 5            the Corporate Debtors            Impaired                    Yes
    Class 6                Uplift Rx, LLC               Impaired                    Yes
    Class 7            Belle Pharmacy, LLC              Impaired                    Yes
    Class 8           Benson Pharmacy, LLC              Impaired                    Yes
    Class 9         Bridgestone Pharmacy, LLC           Impaired                    Yes
    Class 10         Brookhill Pharmacy, LLC            Impaired                    Yes
    Class 11            Brookside Rx, LLC               Impaired                    Yes
    Class 12           Canyon Medical, LLC              Impaired                    Yes
    Class 13            Charleston Rx, LLC              Impaired                    Yes
    Class 14         Cheshire Pharmacy, LLC             Impaired                    Yes
    Class 15          Conoly Pharmacy, LLC              Impaired                    Yes
    Class 16        Cottonwood Pharmacy, LLC            Impaired                    Yes
    Class 17         Delaney Pharmacy, LLC              Impaired                    Yes
    Class 18          Galena Pharmacy, LLC              Impaired                    Yes
    Class 19          Garnett Pharmacy, LLC             Impaired                    Yes
    Class 20          Geneva Pharmacy, LLC              Impaired                    Yes
    Class 21         Glendale Square Rx, Inc.           Impaired                    Yes
    Class 22         Goodman Pharmacy, LLC              Impaired                    Yes

                                                10

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 52
                                                                  17 of 79
                                                                        44



    Class 23         Hawthorne Pharmacy, LLC            Impaired                   Yes
    Class 24         Hazelwood Pharmacy, LLC            Impaired                   Yes
    Class 25            Health Saver Rx, LLC            Impaired                   Yes
    Class 26              Improve Rx, LLC               Impaired                   Yes
    Class 27             Innovative Rx, LLC             Impaired                   Yes
    Class 28           Kendall Pharmacy, LLC            Impaired                   Yes
    Class 29              Lockeford Rx, Inc.            Impaired                   Yes
    Class 30             Lone Peak Rx, LLC              Impaired                   Yes
    Class 31           Medina Pharmacy, LLC             Impaired                   Yes
    Class 32            New Jersey Rx, LLC              Impaired                   Yes
    Class 33               Newton Rx, LLC               Impaired                   Yes
    Class 34             Oak Creek Rx, LLC              Impaired                   Yes
    Class 35                Ohana Rx, Inc.              Impaired                   Yes
    Class 36              On Track Rx, LLC              Impaired                   Yes
    Class 37          Osceola Clinic Pharmacy,          Impaired                   Yes
                                 LLC
    Class 38           Raven Pharmacy, LLC              Impaired                   Yes
    Class 39         Richardson Pharmacy, LLC           Impaired                   Yes
    Class 40           Riverbend Prescription           Impaired                   Yes
                            Services, Inc.
    Class 41         Stonybrook Pharmacy, LLC           Impaired                   Yes
    Class 42                Uinta Rx, LLC               Impaired                   Yes
    Class 43          Waverly Pharmacy, LLC             Impaired                   Yes
    Class 44           Woodward Drugs, LLC              Impaired                   Yes
                        Equity Interests in the
    Class 45                   Debtors                  Impaired          No (deemed to reject)

                                    ARTICLE IV
                     TREATMENT OF CLAIMS AND EQUITY INTERESTS

         4.1       Class 1 – Priority Non-Tax Claims.

        The legal, equitable, and contractual rights of the Holders of Class 1 Claims are unaltered
by the Plan. Except to the extent that a Holder of an Allowed Priority Non-Tax Claim against the
Debtors agrees to a different treatment of such Claim, each such Holder shall receive, from the
indebted Debtor’s Estate Assets, Cash in an amount equal to one hundred percent (100%) of the
unpaid amount of such Allowed Priority Non-Tax Claim on the Effective Date or as soon thereafter
as is practicable.

        Class 1 in Unimpaired. The Holders of Priority Non-Tax Claims are not entitled to vote
for or against the Plan.

         4.2       Class 2 – Zions Bank Claims.


                                                  11

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 53
                                                                  18 of 79
                                                                        44



       Class 2 consists of the Zions Bank Claims against the Debtors. Pursuant to the Settlement
Agreement approved by the Bankruptcy Court, the Zions Bank Claims against all of the Debtors
were fully satisfied by the Zions Bank Settlement Payment. Zions’ legal, equitable, and
contractual rights are unaltered by the Plan. Other than the Zions Bank Settlement Payment, Zions
Bank shall neither receive nor retain any property or interest in property on account of the Zions
Bank Claims and Zions Bank shall have no Claim against the Debtors or the Liquidating Trust.

        Class 2 in Unimpaired. The Holder of the Zions Bank Claims is not entitled to vote for or
against the Plan.

         4.3       Class 3 – Ad Valorem Tax Claims.

        Class 3 consists of the Ad Valorem Tax Claims against the Debtors. The legal, equitable,
and contractual rights of the Holders of Class 3 Claims are unaltered by the Plan. Except to the
extent that a Holder of an Allowed Ad Valorem Tax Claim against the Debtors agrees to a different
treatment of such Claim, each such Holder shall receive, from the indebted Debtor’s Estate Assets,
Cash in an amount equal to one hundred percent (100%) of the unpaid amount of such Allowed
Ad Valorem Tax Claim on the Effective Date or as soon thereafter as is practicable.

         Class 3 is Unimpaired. The Holders of Class 3 Claims are not entitled to vote to accept or
reject the Plan.

         4.4       Class 4 – RA Heath Claim Against Uplift Rx, LLC

        Class 4 consists of the RA Health Claim against Uplift Rx, LLC. The RA Health Claim
was filed against Uplift Rx, LLC in the amount of $40,000.00 and is allegedly fully secured by all
assets of Uplift Rx, LLC. The claim is supported by an unsigned asset purchase agreement, and
portions of various other documents. Uplift Rx, LLC believes the RA Health Claim is not a valid
Secured Claim, and that, to the extent the underlying Claim it valid, it is an Unsecured Claim. The
Debtors intend to object to the RA Health Claim. In the event the RA Health Claim is found to be
a valid Secured Claim against the assets of Uplift Rx, LLC that is senior to the claim of Zions
Bank, then Uplift Rx, LLC shall pay the claim over five (5) years in equal annual payments on the
annual anniversary of the Effective Date, plus interest at 5%. In the event the RA Health Claim is
an Allowed Unsecured Claim, it shall be treated as a Class 6 claim.

         Class 4 is Impaired. The Holder of the RA Heath Claim is entitled to vote to accept or
reject the Plan.

         4.5       Class 5 - Unsecured Claims Against the Corporate Debtors.

       Class 5 consists of the Allowed Unsecured Claims against any of the Corporate Debtors.
As set forth in Section 6.2, below, on the Effective Date, the Corporate Debtors shall be
substantively consolidated into a single entity. Each Allowed Unsecured Claim in Class 5 shall
receive (i) a Pro Rata Share of the Settlement Proceeds allocated to the Corporate Debtors under
the Allocation Methodology after payment in full of all Allowed Administrative Claims; and (ii)

                                                12

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 54
                                                                   19 of 79
                                                                         44



Beneficial Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share of all
Available Trust Cash derived from the Corporate Debtors’ Liquidating Trust Assets.

         The Class 5 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.6       Class 6 – Unsecured Claims Against Uplift Rx, LLC.

       Class 6 consists of the Allowed Unsecured Claims against Uplift Rx, LLC. As set forth in
Section 6.3, below, Uplift Rx, LLC shall not be substantively consolidated with any other Debtor.
Each Allowed Unsecured Claim in Class 6 shall receive a Beneficial Interests in the Liquidating
Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from Uplift Rx,
LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 6 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.7       Class 7 – Unsecured Claims Against Belle Pharmacy, LLC.

        Class 7 consists of the Allowed Unsecured Claims against Bella Pharmacy, LLC. As set
forth in the Plan, below, Belle Pharmacy, LLC shall not be substantively consolidated with any
other Debtor. Each Allowed Unsecured Claim in Class 7 shall receive a Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
Belle Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 7 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.8       Class 8 – Unsecured Claims Against Benson Pharmacy, LLC.

        Class 8 consists of the Allowed Unsecured Claims against Benson Pharmacy, LLC. As set
forth in the Plan, below, Benson Pharmacy, LLC shall not be substantively consolidated with any
other Debtor. Each Allowed Unsecured Claim in Class 8 shall receive a Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
Benson Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 8 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.9       Class 9 – Unsecured Claims Against Bridgestone Pharmacy, LLC.

        Class 9 consists of the Allowed Unsecured Claims against Bridgestone Pharmacy, LLC.
As set forth in the Plan, below, Bridgestone Pharmacy, LLC shall not be substantively consolidated
with any other Debtor. Each Allowed Unsecured Claim in Class 9 shall receive a Beneficial
Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust

                                                13

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 55
                                                                   20 of 79
                                                                         44



Cash derived from Bridgestone Pharmacy, LLC’s Liquidating Trust Assets less applicable
expenses.

         The Class 9 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.10      Class 10 – Unsecured Claims Against Brookhill Pharmacy, LLC.

        Class 10 consists of the Allowed Unsecured Claims against Brookhill Pharmacy, LLC. As
set forth in the Plan, below, Brookhill Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 10 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Brookhill Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 10 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.11      Class 11 – Unsecured Claims Against Brookside Rx, LLC.

        Class 11 consists of the Allowed Unsecured Claims against Brookside Rx, LLC. As set
forth in the Plan, below, Brookside Rx, LLC shall not be substantively consolidated with any other
Debtor. Each Allowed Unsecured Claim in Class 11 shall receive (i) a Pro Rata Share of the
Settlement Proceeds allocated to Brookside Rx, LLC under the Allocation Methodology after
payment in full of all Allowed Administrative Claims; and (ii) Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
Brookside Rx, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 11 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.
         4.12      Class 12 – Unsecured Claims Against Canyon Medical, LLC.

        Class 12 consists of the Allowed Unsecured Claims against Canyon Medical, LLC. As set
forth in the Plan, below, Canyon Medical, LLC shall not be substantively consolidated with any
other Debtor. Each Allowed Unsecured Claim in Class 12 shall receive a Beneficial Interests in
the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Canyon Medical, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 12 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.13      Class 13 – Unsecured Claims Against Charleston Rx, LLC.

        Class 13 consists of the Allowed Unsecured Claims against Charleston Rx, LLC. As set
forth in the Plan, below, Charleston Rx, LLC shall not be substantively consolidated with any other
Debtor. Each Allowed Unsecured Claim in Class 13 shall receive (i) a Pro Rata Share of the
Settlement Proceeds allocated to Charleston Rx, LLC under the Allocation Methodology after
                                                 14

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 56
                                                                   21 of 79
                                                                         44



payment in full of all Allowed Administrative Claims; and (ii) Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
Charleston Rx, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 13 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.14      Class 14 – Unsecured Claims Against Cheshire Pharmacy, LLC.

        Class 14 consists of the Allowed Unsecured Claims against Cheshire Pharmacy, LLC. As
set forth in the Plan, below, Cheshire Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 14 shall receive (i) a Pro Rata Share
of the Settlement Proceeds allocated to Cheshire Pharmacy, LLC under the Allocation
Methodology after payment in full of all Allowed Administrative Claims; and (ii) Beneficial
Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust
Cash derived from Cheshire Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 14 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.15      Class 15 – Unsecured Claims Against Conoly Pharmacy, LLC.

        Class 15 consists of the Allowed Unsecured Claims against Conoly Pharmacy, LLC. As
set forth in the Plan, below, Conoly Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 15 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Conoly Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 15 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.16      Class 16 – Unsecured Claims Against Cottonwood Pharmacy, LLC.

       Class 16 consists of the Allowed Unsecured Claims against Cottonwood Pharmacy, LLC.
As set forth in the Plan, below, Cottonwood Pharmacy, LLC shall not be substantively
consolidated with any other Debtor. Each Allowed Unsecured Claim in Class 16 shall receive (i)
a Pro Rata Share of the Settlement Proceeds allocated to Cottonwood Pharmacy, LLC under the
Allocation Methodology after payment in full of all Allowed Administrative Claims; and (ii)
Beneficial Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share of all
Available Trust Cash derived from Cottonwood Pharmacy, LLC’s Liquidating Trust Assets less
applicable expenses.

         The Class 16 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.17      Class 17 – Unsecured Claims Against Delaney Pharmacy, LLC.
                                                15

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 57
                                                                   22 of 79
                                                                         44



        Class 17 consists of the Allowed Unsecured Claims against Delaney Pharmacy, LLC. As
set forth in the Plan, below, Delaney Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 17 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Delaney Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 17 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.18      Class 18 – Unsecured Claims Against Galena Pharmacy, LLC.

        Class 18 consists of the Allowed Unsecured Claims against Galena Pharmacy, LLC. As
set forth in the Plan, below, Galena Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 18 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Galena Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 18 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.19      Class 19 – Unsecured Claims Against Garnett Pharmacy, LLC.

        Class 19 consists of the Allowed Unsecured Claims against Garnett Pharmacy, LLC. As
set forth in the Plan, below, Garnett Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 19 shall receive (i) a Pro Rata Share
of the Settlement Proceeds allocated to Garnett Pharmacy, LLC under the Allocation Methodology
after payment in full of all Allowed Administrative Claims; and (ii) Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
Garnett Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 19 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.20      Class 20 – Unsecured Claims Against Geneva Pharmacy, LLC.

        Class 20 consists of the Allowed Unsecured Claims against Geneva Pharmacy, LLC. As
set forth in the Plan, below, Geneva Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 20 shall receive (i) a Pro Rata Share
of the Settlement Proceeds allocated to Geneva Pharmacy, LLC under the Allocation Methodology
after payment in full of all Allowed Administrative Claims; and (ii) Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
Geneva Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 20 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

                                                 16

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 58
                                                                   23 of 79
                                                                         44



         4.21      Class 21 – Unsecured Claims Against v Glendale Square Rx, Inc.

        Class 21 consists of the Allowed Unsecured Claims against Glendale Square Rx, Inc. As
set forth in the Plan, below, Glendale Square Rx, Inc. shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 21 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Glendale Square Rx, Inc.’s Liquidating Trust Assets less applicable expenses.

         The Class 21 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.22      Class 22 – Unsecured Claims Against Goodman Pharmacy, LLC.

        Class 22 consists of the Allowed Unsecured Claims against Goodman Pharmacy, LLC. As
set forth in the Plan, below, Goodman Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 22 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Goodman Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 22 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.23      Class 23 – Unsecured Claims Against Hawthorne Pharmacy, LLC.

        Class 23 consists of the Allowed Unsecured Claims against Hawthorne Pharmacy, LLC.
As set forth in the Plan, below, Hawthorne Pharmacy, LLC shall not be substantively consolidated
with any other Debtor. Each Allowed Unsecured Claim in Class 23 shall receive a Beneficial
Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust
Cash derived from Hawthorne Pharmacy, LLC’s Liquidating Trust Assets less applicable
expenses.

         The Class 23 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.24      Class 24 – Unsecured Claims Against Hazelwood Pharmacy, LLC.

        Class 24 consists of the Allowed Unsecured Claims against Hazelwood Pharmacy, LLC.
As set forth in the Plan, below, Hazelwood Pharmacy, LLC shall not be substantively consolidated
with any other Debtor. Each Allowed Unsecured Claim in Class 24 shall receive a Beneficial
Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust
Cash derived from Hazelwood Pharmacy, LLC’s Liquidating Trust Assets less applicable
expenses.

         The Class 24 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

                                                 17

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 59
                                                                   24 of 79
                                                                         44



         4.25      Class 25 – Unsecured Claims Against Health Saver Rx, LLC.

        Class 25 consists of the Allowed Unsecured Claims against Health Saver Rx, LLC. As set
forth in the Plan, below, Health Saver Rx, LLC shall not be substantively consolidated with any
other Debtor. Each Allowed Unsecured Claim in Class 25 shall receive a Beneficial Interests in
the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Health Saver Rx, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 25 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.26      Class 26 – Unsecured Claims Against Improve Rx, LLC.

        Class 26 consists of the Allowed Unsecured Claims against Improve Rx, LLC. As set forth
in the Plan, below, Improve Rx, LLC shall not be substantively consolidated with any other Debtor.
Each Allowed Unsecured Claim in Class 26 shall receive a Beneficial Interests in the Liquidating
Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from Improve
Rx, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 26 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.27      Class 27 – Unsecured Claims Against Innovative Rx, LLC.

        Class 27 consists of the Allowed Unsecured Claims against Innovative Rx, LLC. As set
forth in the Plan, below, Innovative Rx, LLC shall not be substantively consolidated with any other
Debtor. Each Allowed Unsecured Claim in Class 27 shall receive (i) a Pro Rata Share of the Sale
Proceeds allocated to Innovative Rx, LLC under the Allocation Analysis after payment in full of
all Allowed Administrative Claims; and (ii) Beneficial Interests in the Liquidating Trust entitling
the Holder to a Pro Rata Share of all Available Trust Cash derived from Innovative Rx, LLC’s
Liquidating Trust Assets less applicable expenses.

         The Class 27 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.28      Class 28 – Unsecured Claims Against Kendall Pharmacy, LLC.

        Class 28 consists of the Allowed Unsecured Claims against Kendall Pharmacy, LLC. As
set forth in the Plan, below, Kendall Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 28 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Kendall Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 28 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

                                                 18

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 60
                                                                   25 of 79
                                                                         44



         4.29      Class 29 – Unsecured Claims Against Lockeford Rx, LLC.

        Class 29 consists of the Allowed Unsecured Claims against Lockeford Rx, LLC. As set
forth in the Plan, below, Lockeford Rx, LLC shall not be substantively consolidated with any other
Debtor. Each Allowed Unsecured Claim in Class 29 shall receive (i) a Pro Rata Share of the Sale
Proceeds allocated to Lockeford Rx, LLC under the Allocation Analysis after payment in full of
all Allowed Administrative Claims; and (ii) Beneficial Interests in the Liquidating Trust entitling
the Holder to a Pro Rata Share of all Available Trust Cash derived from Lockeford Rx, LLC’s
Liquidating Trust Assets less applicable expenses.

         The Class 29 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.30      Class 30 – Unsecured Claims Against Lone Peak Rx, LLC.

        Class 30 consists of the Allowed Unsecured Claims against Lone Peak Rx, LLC. As set
forth in the Plan, below, Lone Peak Rx, LLC shall not be substantively consolidated with any other
Debtor. Each Allowed Unsecured Claim in Class 30 shall receive a Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
Lone Peak Rx, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 30 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.31      Class 31 – Unsecured Claims Against Medina Pharmacy, LLC.

        Class 31 consists of the Allowed Unsecured Claims against Medina Pharmacy, LLC. As
set forth in the Plan, below, Medina Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 31 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Medina Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 31 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.
         4.32      Class 32 – Unsecured Claims Against New Jersey Rx, LLC.

        Class 32 consists of the Allowed Unsecured Claims against New Jersey Rx, LLC. As set
forth in the Plan, below, New Jersey Rx, LLC shall not be substantively consolidated with any
other Debtor. Each Allowed Unsecured Claim in Class 32 shall receive (i) a Pro Rata Share of the
Sale Proceeds allocated to New Jersey Rx, LLC under the Allocation Analysis after payment in
full of all Allowed Administrative Claims; and (ii) Beneficial Interests in the Liquidating Trust
entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from New Jersey Rx,
LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 32 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.
                                                 19

4829-4345-1289.2
         Case 17-32186 Document 1267
                                1124 Filed in TXSB on 08/08/19
                                                      06/10/19 Page 61
                                                                    26 of 79
                                                                          44



          4.33     Class 33 – Unsecured Claims Against Newton Rx, LLC.

        Class 33 consists of the Allowed Unsecured Claims against Newton Rx, LLC. As set forth
in the Plan, below, Newton Rx, LLC shall not be substantively consolidated with any other Debtor.
Each Allowed Unsecured Claim in Class 33 shall receive a Beneficial Interests in the Liquidating
Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from Newton
Rx, LLC’s Liquidating Trust Assets less applicable expenses.

          The Class 33 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

          4.34     Class 34 – Unsecured Claims Against Oak Creek Rx, LLC.

        Class 34 consists of the Allowed Unsecured Claims against Oak Creek Rx, LLC. As set
forth in the Plan, below, Oak Creek Rx, LLC shall not be substantively consolidated with any other
Debtor. Each Allowed Unsecured Claim in Class 34 shall receive a Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
Oak Creek Rx, LLC’s Liquidating Trust Assets less applicable expenses.

          The Class 34 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

          4.35     Class 35 – Unsecured Claims Against Ohana Rx, LLC.

        Class 35 consists of the Allowed Unsecured Claims against Ohana Rx, LLC. As set forth
in the Plan, below, Ohana Rx, LLC shall not be substantively consolidated with any other Debtor.
Each Allowed Unsecured Claim in Class 35 shall receive a Beneficial Interests in the Liquidating
Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from Ohana Rx,
Inc.’s Liquidating Trust Assets less applicable expenses.

          The Class 35 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan..
          4.36     Class 36 – Unsecured Claims Against On Track Rx, LLC.

        Class 36 consists of the Allowed Unsecured Claims against On Track Rx, LLC. As set
forth in the Plan, below, On Track Rx, LLC shall not be substantively consolidated with any other
Debtor. Each Allowed Unsecured Claim in Class 36 shall receive a Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
On Track Rx, LLC’s Liquidating Trust Assets less applicable expenses.

          The Class 36 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.




                                                  20

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 62
                                                                   27 of 79
                                                                         44



         4.37      Class 37 – Unsecured Claims Against Osceola Clinic Pharmacy, LLC.

       Class 37 consists of the Allowed Unsecured Claims against Osceola Clinic Pharmacy,
LLC. As set forth in the Plan, below, Osceola Clinic Pharmacy, LLC shall not be substantively
consolidated with any other Debtor. Each Allowed Unsecured Claim in Class 37 shall receive a
Beneficial Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share of all
Available Trust Cash derived from Osceola Clinic Pharmacy, LLC’s Liquidating Trust Assets less
applicable expenses.

         The Class 37 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.38      Class 38 – Unsecured Claims Against Raven Pharmacy, LLC.

        Class 38 consists of the Allowed Unsecured Claims against Raven n Pharmacy, LLC. As
set forth in the Plan, below, Raven Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 38 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Raven Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 38 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.39      Class 39 – Unsecured Claims Against Richardson Pharmacy, LLC.

        Class 39 consists of the Allowed Unsecured Claims against Richardson Pharmacy, LLC.
As set forth in the Plan, below, Richardson Pharmacy, LLC shall not be substantively consolidated
with any other Debtor. Each Allowed Unsecured Claim in Class 39 shall receive a Beneficial
Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust
Cash derived from Richardson Pharmacy, LLC’s Liquidating Trust Assets less applicable
expenses.

         The Class 39 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.
         4.40      Class 40 – Unsecured Claims Against Riverbend Prescription Services, LLC.

        Class 40 consists of the Allowed Unsecured Claims against Riverbend Prescription
Services, LLC. As set forth in the Plan, below, Riverbend Prescription Services, LLC shall not be
substantively consolidated with any other Debtor. Each Allowed Unsecured Claim in Class 40
shall receive a Beneficial Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share
of all Available Trust Cash derived from Riverbend Prescription Services, LLC’s Liquidating
Trust Assets less applicable expenses.

         The Class 40 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

                                                 21

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 63
                                                                   28 of 79
                                                                         44



         4.41      Class 41 – Unsecured Claims Against Stonybrook Pharmacy, LLC.

        Class 41 consists of the Allowed Unsecured Claims against Stonybrook Pharmacy, LLC.
As set forth in the Plan, below, Stonybrook Pharmacy, LLC shall not be substantively consolidated
with any other Debtor. Each Allowed Unsecured Claim in Class 41 shall receive a Beneficial
Interests in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust
Cash derived from Stonybrook Pharmacy, LLC’s Liquidating Trust Assets less applicable
expenses.

         The Class 41 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.42      Class 42 – Unsecured Claims Against Uinta Rx, LLC.

        Class 42 consists of the Allowed Unsecured Claims against Uinta Rx, LLC. As set forth
in the Plan, below, Uinta Rx, LLC shall not be substantively consolidated with any other Debtor.
Each Allowed Unsecured Claim in Class 42 shall receive (i) a Pro Rata Share of the Sale Proceeds
allocated to Uinta Rx, LLC under the Allocation Analysis after payment in full of all Allowed
Administrative Claims; and (ii) Beneficial Interests in the Liquidating Trust entitling the Holder
to a Pro Rata Share of all Available Trust Cash derived from Uinta Rx, LLC’s Liquidating Trust
Assets less applicable expenses.

         The Class 42 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.43      Class 43 – Unsecured Claims Against Waverly Pharmacy, LLC.

        Class 43 consists of the Allowed Unsecured Claims against Waverly Pharmacy, LLC. As
set forth in the Plan, below, Waverly Pharmacy, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 43 shall receive a Beneficial Interests
in the Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived
from Waverly Pharmacy, LLC’s Liquidating Trust Assets less applicable expenses.

         The Class 43 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.44      Class 44 – Unsecured Claims Against Woodward Drugs, LLC.

        Class 44 consists of the Allowed Unsecured Claims against Woodward Drugs, LLC. As
set forth in the Plan, below, Woodward Drugs, LLC shall not be substantively consolidated with
any other Debtor. Each Allowed Unsecured Claim in Class 44 shall receive (i) a Pro Rata Share
of the Sale Proceeds allocated to Woodward Drugs, LLC under the Allocation Analysis after
payment in full of all Allowed Administrative Claims; and (ii) Beneficial Interests in the
Liquidating Trust entitling the Holder to a Pro Rata Share of all Available Trust Cash derived from
Woodward Drugs, LLC’s Liquidating Trust Assets less applicable expenses.

                                                 22

4829-4345-1289.2
        Case 17-32186 Document 1267
                               1124 Filed in TXSB on 08/08/19
                                                     06/10/19 Page 64
                                                                   29 of 79
                                                                         44



         The Class 44 Claims are Impaired and, as such, are entitled to vote to accept or reject the
Plan.

         4.45      Class 45 – Equity Interests.

        All Equity Interests in the Debtors shall be cancelled on the Effective Date. Each holder
of an Equity Interest shall neither receive nor retain any property or interest in property on account
of such Equity Interest and such holder shall have no Claim against the Debtors or the Liquidating
Trust on account of such Equity Interest. Because the Class 45 Equity Interests are being
cancelled, Holders of Equity Interests are deemed to reject the Plan, and as such, are not entitled
to vote to accept or reject the Plan.

                                       ARTICLE V
                          PROVISIONS GOVERNING DISTRIBUTIONS

        5.1     General Settlement of Claims and Interests. Pursuant to section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification,
distributions, releases, and other benefits provided under the Plan, upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and
Equity Interests and controversies resolved pursuant to the Plan.

        5.2     Distribution Record Date. On the Distribution Record Date, the various transfer
registers for each of the Classes of Claims or Equity Interests as maintained by the Debtors, or
their agents, shall be deemed closed, and there shall be no further changes in the record holders,
or record ownership of any of the Claims or Equity Interests. Except as set forth in Section 5.3,
the Liquidating Trustee shall have no obligation to recognize any transfer of record ownership of
the Claims, or Equity Interests occurring on or after the Distribution Record Date.

        5.3     Transfer of Claim. In the event that the Holder of any Claim transfers such Claim
after the Effective Date, such Holders shall immediately advise the Liquidating Trustee in writing
of such transfer and provide sufficient written evidence of such transfer. The Liquidating Trustee
shall be entitled to assume that no transfer of any Claim has been made unless and until the
Liquidating Trustee shall have received written notice to the contrary.

         5.4       Method of Distributions Under the Plan.

               (a)     Procedure for Distribution of Liquidating Trust Assets. The Liquidating
Trustee shall distribute Cash, in accordance with the Liquidating Trust Agreement, beginning on
the Effective Date or as soon thereafter as is practicable, from the Liquidating Trust Assets on
hand (including any Cash received from the Debtors on the Effective Date), except such amounts
(i) as would be distributable to a holder of a Disputed Claim if such Disputed Claim had been
Allowed, prior to the time of such distribution (but only until such Claim is resolved), (ii) as are
reasonably necessary to meet contingent liabilities and to maintain the value of the applicable
Liquidating Trust Assets, (iii) to pay reasonable expenses (including, but not limited to, any taxes
imposed on the Liquidating Trust or on the Liquidating Trust Assets), and (iv) to satisfy other

                                                  23

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 65
                                                                  30 of 79
                                                                        44



liabilities incurred by the Liquidating Trust in accordance with this Plan or the Liquidating Trust
Agreement.

                (b)    Delivery of Distributions. Subject to Bankruptcy Rule 9010, unless
otherwise provided in the Plan, all distributions to any holder of an Allowed Claim will be made
to the holder of each Allowed Claim at the address of such holder as listed in the Schedules, or on
the books and records of the Debtors or their agents unless the Debtors or Liquidating Trustee have
been notified, in advance, in writing of a change of address, including, without limitation, by the
timely filing of a proof of claim by such holder that provides an address for such holder different
from the address reflected in the Schedules or in the Debtors’ books and records.

                   (c)   Unclaimed Distributions.

                        (i)    If the Holder of an Allowed Claim fails to negotiate a check for a
distribution issued to such Holder within sixty (60) days of the date the check was issued, then the
Liquidating Trust shall provide written notice to such Holder that, unless such Holder negotiates
the check within thirty (30) days after the date of such notice, the amount of Cash attributable to
such check shall be deemed to be unclaimed, such Holder shall be deemed to have no further Claim
with respect to such check, such Holder’s Allowed Claim shall no longer be deemed to be Allowed,
and such Holder shall not be entitled to participate in any further distributions under the Plan with
respect to such Claim.

                        (ii)    If a check for the for a distribution under the Plan is return to the
Liquidating Trust due to an incorrect or incomplete address for the Holder of such Allowed Claim,
and no claim is made in writing to the Liquidating Trustee as to such check within sixty (60) days
of the date of such distribution was made, then the amount of Cash attributable to such check shall
be deemed to be unclaimed, such Holder shall be deemed to have no further Claim with respect to
such check, such Holder’s Allowed Claim shall no longer be deemed to be Allowed, and such
Holder shall not be entitled to participate in any further distributions under the Plan with respect
to such Claim.

                       (iii) Any unclaimed distributions shall become Liquidating Trust Assets
to be distributed to Holders of Allowed Claims pursuant to the terms of the Plan.

       5.5     Withholding and Reporting Requirements. In connection with the Plan and all
instruments issued in connection therewith and distributed thereon, the Liquidating Trustee shall,
to the extent practicable, comply with all applicable withholding and reporting requirements
imposed by any federal, state, or local taxing authority, and all distributions under the Plan shall
be subject to any such withholding or reporting requirements.

       5.6     Minimum Distributions. No payment of Cash less than $50 shall be made by the
Liquidating Trustee, and any payment required to be made hereunder that would total less than
$50 shall be deemed waived.

       5.7     Setoffs. The Liquidating Trustee may, but shall not be required to, set off against
any Claim (for purposes of determining the Allowed amount of such Claim, on which distribution
                                               24

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 66
                                                                  31 of 79
                                                                        44



shall be made), any claims of any nature whatsoever that the Debtors may have against the holder
of such Claim, but neither the failure to do so nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Liquidating Trustee of any such claim the Debtors may have
against the holder of such Claim.

                               ARTICLE VI
            MEANS FOR IMPLEMENTATION AND EXECUTION OF THE PLAN

        6.1     General Overview of the Plan. The purpose of the Plan is to provide for the
allocation and distribution of the Estate Assets to the Holders of Claims against the Debtors (i) on
a substantively consolidated basis as to the Corporate Debtors, and (ii) on a Debtor-by-Debtor
basis as to the Pharmacy Debtors. To accomplish this, the Plan contemplates the creation of the
Liquidating Trust controlled by the Liquidating Trustee. On the Effective Date of the Plan, the
Settlement Proceeds will be distributed to creditors of the Debtors entitled to a percentage in
accordance with the Allocation Analysis and after payment of administrative claims. The
remaining assets will be transferred to the Liquidating Trust. The Liquidating Trust will liquidate
such assets in an orderly fashion for the benefit of the Debtors’ respective Creditors. The Plan
also provides that the Holders of Allowed Administrative Claims and Allowed Priority Tax Claims
will be paid in full on the Effective Date or the date that such Claims become Allowed Claims.
Upon the Effective Date, all Equity Interests in the Debtors will be cancelled.

        6.2      Substantive Consolidation of the Corporate Debtors. The Plan shall serve as a
motion requesting the substantive consolidation of the Corporate Debtors into a single entity.
Entry of the Confirmation Order shall constitute approval, pursuant to section 105(a) of the
Bankruptcy Code, effective as of the Effective Date, of the substantive consolidation of the
Corporate Debtors. On and after the Effective Date: (i) all assets and liabilities of the Corporate
Debtors shall be merged, so that all of the assets of the Corporate Debtors shall be available to pay
all of the liabilities of the Corporate Debtors under the Plan; (ii) no distributions shall be made
under the Plan on account of Intercompany Claims between the Corporate Debtors; (iii) all
guarantees by any of the Corporate Debtors of the obligations of any other Corporate Debtor shall
be eliminated so that any Claim against any Corporate Debtor and any guarantee thereof executed
by any of the Corporate Debtors shall be one obligation of the substantively consolidated entity;
and (iv) each and every Claim filed or Allowed, or to be filed or Allowed, in the case of any of the
Corporate Debtors shall be deemed filed or allowed against the substantively consolidated
Corporate Debtors.

       6.3     No Substantive Consolidation of the Pharmacy Debtors. The Plan shall not
substantively consolidate the Pharmacy Debtors. The Liquidating Trustee shall be responsible for
segregating each Debtors’ portion the Liquidating Trust Assets and Settlement Proceeds, with the
exception of the Corporate Debtors portion of the Liquidating Trust Assets and Settlement
Proceeds, which may be combined because the Plan contemplates the consolidation of the
Corporate Debtors. For the avoidance of doubt, any provision of the Plan or Disclosure Statement
referencing payments from the Liquidating Trust Assets shall refer to payment to a Holder of an
Allowed Claim solely from the Liquidating Trust Assets attributable to the indebted Debtor, or, in


                                                 25

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 67
                                                                  32 of 79
                                                                        44



the case of a Holder of an Allowed Claim against the Corporate Debtors, to payment from the
Liquidating Trust Assets attributable to the to the Corporate Debtors.

        6.4    Transfers of Property to the Liquidating Trust. On the Effective Date, the
Debtors shall be deemed to have irrevocably transferred and assigned the Liquidating Trust Assets
to the Liquidating Trust, to hold in trust for the benefit of the Holders of Allowed Claims against
the Debtors, pursuant to the terms of this Plan and of the Liquidating Trust Agreement.

        Except as otherwise provided by this Plan or the Liquidating Trust Agreement, upon the
Effective Date, title to the Liquidating Trust Assets shall pass to the Liquidating Trust free and
clear of all Claims and Equity Interests, in accordance with section 1141 of the Bankruptcy Code,
except for validly perfected liens on Liquidating Trust Assets, which shall continue to encumber
the Liquidating Trust Assets to the same validity, extent and priority as existed prior to the
Effective Date. For the avoidance of doubt, it is the intent of this section that all assets of the
Debtors be transferred to the Liquidating Trust, and that after the Effective Date, the Debtors will
retain no assets of any nature whatsoever.

        6.5    Dissolution of the Debtors. Certain of the Debtors either have no allowed claims
asserted against them or have so few claims that further administration of their respective estates
would be cost prohibitive. As a result, and as part of the overall Allocation Methodology,
Berkshire Pharmacy, LLC (9197), Best Rx, LLC (0346), Burbank Pharmacy, LLC (5227),
Canyons Pharmacy, LLC (1744), Raven Pharmacy Holdings, LLC (2464), Bridgestone Pharmacy
Holdings, LLC (2840), Crestwell Pharmacy Holdings, LLC (1503), Galena Pharmacy Holdings,
LLC (8609), Geneva Rx Holdings, LLC 8247), Hawthorne Rx Holdings, LLC (9531), Woodward
Rx Holdings, LLC (2173), Philadelphia Pharmacy Holdings, LLC (8526), and Health Rx
Holdings, LLC (0909) (collectively, the “Dismissed Debtors”) will each seek dismissal and be
dissolved. Prior to dismissal, the Debtors will allocate a total of $164.00 to Best Rx, LLC and $75
to Burbank Pharmacy, LLC which satisfy all claims against those two entities prior to their
dismissal and dissolution. No allocation will be made toward the remaining entities to be
dismissed as they have no allowed claims against them.

        Following the transfers contemplated in Section 6.4, above, the remaining Debtors shall
be deemed dissolved. The Liquidating Trustee shall have all power to wind up the affairs of each
of the Debtors under applicable state laws in addition to all the rights, powers, and responsibilities
conferred by the Bankruptcy Code, the Plan, the Liquidating Trust Agreement, and may, but shall
not be required to, dissolve the Debtors under applicable state law.

         6.6       The Liquidating Trust.

               (a)     Formation of Liquidating Trust. On or before the Effective Date, the
Liquidating Trust Agreement shall be executed by the Debtors and Liquidating Trustee, and all
other necessary steps shall be taken to establish the Liquidating Trust and the Beneficial Interests
and Subordinated Beneficial Interests therein.

               (b)     Material Terms of Liquidating Trust Agreement.            The following
provisions of this section are intended to summarize the material terms of the Liquidating Trust
                                               26

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 68
                                                                  33 of 79
                                                                        44



Agreement, which shall control the formation, operations and dissolution of the Liquidating Trust.
In the event of a conflict between the terms of this section and the terms of the Liquidating Trust
Agreement, the terms of the Liquidating Trust Agreement shall control.

                        (i)  Purpose of Liquidating Trust. The Liquidating Trust shall be
established for the sole purpose of liquidating and distributing its assets, in accordance with
Treasury Regulation section 30.1.7701-4(d), with no objective to continue or engage in the pursuit
of a trade or business.

                        (ii)   The Liquidating Trustee. The Liquidating Trustee shall be
designated in the Plan Supplement. The Debtors’ designation of the Liquidating Trustee shall be
effective as of the Effective Date without the need for a further order of the Bankruptcy Court.

                     (iii) Governance of the Liquidating Trust. The Liquidating Trust shall
be governed in accordance with the Liquidating Trust Agreement and consistent with the Plan.

                        (iv)    Authority of Liquidating Trustee. Subject only to the limitations
contained in this Plan or in the a Liquidating Trust Agreement, the Liquidating Trustee shall have,
by way of illustration and not limitation, the following duties, responsibilities, authorities, and
powers: (A) the power and authority to hold, manage, sell and distribute the Liquidating Trust
Asset in accordance with the Plan; (B) the power and authority to prosecute and resolve, in the
name of the applicable Debtors and/or the name of the Liquidating Trust, the Liquidating Trust
Assets; (C) the power and authority to prosecute and resolve objections to Disputed Claims against
the Debtors that are payable from the Liquidating Trust Assets; (D) the power and authority to
perform such other functions as are provided in the Plan and the Liquidating Trust Agreement; and
(E) any other act that the Liquidating Trustee deems in the best interest of the Liquidating Trust.

                         (v)    Distribution of Liquidating Trust Assets. The Liquidating
Trustee shall be responsible for making distributions from the Liquidating Trust as provided by
the Plan and the Liquidating Trust Agreement. Any Liquidating Trust Assets available for
distribution shall be applied (a) first, to pay or reimburse, as applicable the reasonable, documented
out-of-pocket fees, costs, expenses and liabilities of the Liquidating Trust and the Trustee, and any
Allowed Administrative Expense Claims not paid on the Effective Date (b) second, to distributions
to the Holders of Beneficial Interests, and (c) to the extent that the Holders of Beneficial Interests
are paid in full, to the Subordinated Beneficial Interests.

                        (vi)    Retention and Compensation of the Liquidating Trustee and
Professionals. The Liquidating Trustee may retain counsel and other professionals to assist in the
Liquidating Trustee’s duties on such terms as the Liquidating Trustee deems appropriate as set
forth in the Liquidating Trust Agreement. The Liquidating Trustee may retain professionals who
represented parties in interest in the Bankruptcy Cases. The Liquidating Trustee and professionals
retained by the Liquidating Trustee shall be entitled to reasonable compensation from the
Liquidating Trust as set forth in the Liquidating Trust Agreement.

                       (vii) Dissolution. The Liquidating Trust and the Liquidating Trustee
shall be discharged or dissolved, as the case may be, at such time as (i) the Liquidating Trust Assets
                                                 27

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 69
                                                                  34 of 79
                                                                        44



have been liquidated; (ii) all distributions required to be made by the Liquidating Trust under the
Plan have been made, but in no event shall the Liquidating Trust be dissolved later than three (3)
years from the Effective Date, absent Bankruptcy Court approval.

                         (viii) Limitation of Liability and Indemnification of Liquidating
Trustee. The Liquidating Trustee and the Liquidating Trustee’s agents and professionals, shall
not be liable for actions taken or omitted in their capacity as, or on behalf of, the respective
Liquidating Trustee, except those acts arising out of its or their own willful misconduct, gross
negligence, bad faith, self-dealing, breach of fiduciary duty, or ultra vires acts, and each shall be
entitled to indemnification and reimbursement for fees and expenses incurred in defending any
and all of its actions or inactions in its capacity as, or on behalf of, the Liquidating Trustee, except
for any actions or inactions involving willful misconduct, gross negligence, bad faith, self-dealing,
breach of fiduciary duty, or ultra vires acts. Any indemnification claim of the Liquidating Trustee,
its agents or professionals, shall be satisfied from the Liquidating Trust Assets. The Liquidating
Trustee shall be entitled to rely, in good faith, on the advice of its retained professionals.

                      (ix)   Non-transferability of Beneficial Interests. The Beneficial
Interests in the Liquidating Trust shall not be certificated and are not transferable (except as
otherwise provided in the Liquidating Trust Agreement).

         6.7       Preservation of Causes of Action.

                 (a)     On the Effective Date, the Causes of Action shall be vested exclusively in
the Liquidating Trust, except to the extent a Creditor other third party has, prior to the Effective
Date, been specifically released from any Cause of Action by the terms of the Plan or by a Final
Order of the Bankruptcy Court. The Liquidating Trustee will have the rights, powers, and
privileges to pursue, not pursue, settle, release, or enforce any Causes of Action without seeking
approval from the Bankruptcy Court. The Debtors are currently not in a position to express an
opinion on the merits of any of the Causes of Action or on the recoverability of any amounts as a
result of any such Causes of Action. For purposes of providing notice, the Debtors that that any
director, officers, member or employee of any Debtor and any Person that engaged in business or
other transactions with the Debtors prior to the Debtors’ respective Petition Dates or that received
payments from the Debtors prior to the Debtors’ respective Petition Dates may be subject to
litigation to the extent that applicable bankruptcy or non-bankruptcy law supports such litigation.

                 (b)    No Creditor or other Person should vote for the Plan or otherwise rely on
Confirmation of the Plan or the entry of the Confirmation Order in order to obtain, or on the belief
that it will obtain, any defense to any Cause of Action. No Creditor or other party should act or
refrain from acting on the belief that it will obtain any defense to any Cause of Action. THE PLAN
DOES NOT, AND IS NOT INTENDED TO, RELEASE ANY CAUSES OF ACTION OR
OBJECTIONS TO CLAIMS, AND ALL SUCH RIGHTS ARE SPECIFICALLY RESERVED IN
FAVOR OF THE LIQUIDATING TRUST. Creditors are advised that legal rights, claims, and
rights of action the Debtors may have against them, if they exist, are retained under the Plan for
prosecution unless a specific order of the Bankruptcy Court authorizes the Debtors to release such
claims. As such, Creditors are cautioned not to rely on (i) the absence of the listing of any legal

                                                  28

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 70
                                                                  35 of 79
                                                                        44



right, claim, or Cause of Action against a particular Creditor in the Disclosure Statement, the Plan,
or the Schedules or (ii) the absence of litigation or demand prior to the Effective Date of the Plan
as any indication that the Debtors, the Liquidating Trust, or the Liquidating Trustee do not possess
or does not intend to prosecute a particular claim or Cause of Action if a particular Creditor votes
to accept the Plan. IT IS THE EXPRESSED INTENTION OF THE PLAN TO PRESERVE
RIGHTS, CLAIMS, AND CAUSES OF ACTION OF THE DEBTORS, WHETHER NOW
KNOWN OR UNKNOWN, FOR THE BENEFIT OF THE LIQUIDATING TRUST AND THE
DEBTORS’ CREDITORS. To the fullest extent allowed under applicable law, nothing in the Plan
operates as a release of any Cause of Action, except as expressly provided otherwise, nor shall the
Debtors’ failure to describe with specificity any Cause of Action estop or preclude the Liquidating
Trust from pursuing such Causes of Action.

               (c)     Notwithstanding the foregoing, the Debtors have made a good faith effort
to identify and disclose known Causes of Action. A schedule identifying the Debtors’ known
Causes of Action to be transferred and retained by the Liquidating Trust are attached to the
Disclosure Statement as EXHIBIT C.

       6.8     Effectuating Documents and Further Transactions. The Debtors and the
Liquidating Trustee are authorized and directed to execute, deliver, file, or record such contracts,
instruments, releases, indentures, and other agreements or documents and take such actions as may
be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan.

                                   ARTICLE VII
                          PROCEDURES FOR DISPUTED CLAIMS

        7.1     Objections to Claims. Unless otherwise ordered by the Bankruptcy Court, after
notice and a hearing, and except as otherwise provided in the Plan, from and after the Effective
Date, only the Liquidating Trustee shall have the right to make and file objections to Claims,
subject to prior orders of the Bankruptcy Court.

        Pursuant to the Plan, unless another time is set by order of the Bankruptcy Court, all
objections to Claims and Equity Interests shall be filed with the Bankruptcy Court and served upon
the Holders of each of the Claims and Equity Interests to which objections are made within 90
days after the Effective Date or such additional time that is given by the Bankruptcy Court.

       7.2     No Distribution Pending Allowance. Notwithstanding any other provision
hereof, if any portion of a Claim is a Disputed Claim, no payment or distribution provided
hereunder shall be made on account of the Disputed portion of such Claim unless and until such
Disputed Claim becomes an Allowed Claim.

        7.3   Estimation. Pursuant to the Plan, the Debtors and the Liquidating Trustee may, at
any time, request that the Bankruptcy Court estimate any contingent, disputed, or unliquidated
Claim, pursuant to section 502(c) of the Bankruptcy Code for purposes of determining the Allowed
amount of such Claim, regardless of whether the Debtors or any other Party In Interest has
previously objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection. The Bankruptcy Court will retain jurisdiction to estimate any Claim at any time during
                                                29

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 71
                                                                  36 of 79
                                                                        44



litigation concerning any objection to any Claim, including during the pendency of any appeal
relating to such objection. In the event that the Bankruptcy Court estimates any contingent,
disputed, or unliquidated Claim for allowance purposes, that estimated amount will constitute
either the Allowed Amount of such Claim or a maximum limitation on such Claim as determined
by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on such
Claim, the Debtors or Liquidating Trustee may elect to pursue any supplemental proceedings to
object to any ultimate payment on such Claim.

        7.4    Disallowance of Certain Claims and Equity Interests. All Claims held by
Persons against whom the Debtors have obtained a Final Order establishing liability for a cause of
action under sections 542, 543, 522(f), 522(h), 544, 545, 547, 548, 549, or 550 of the Bankruptcy
Code shall be deemed Disallowed Claims pursuant to section 502(d) of the Bankruptcy Code, and
Holders of such Claims may not vote to accept or reject the Plan, both consequences to be in effect
until such time as such causes of action against the Person have been settled or resolved by a Final
Order and all sums due the Debtors by that Person are turned over the Debtors or Liquidating
Trustee.

        7.5     Controversy Concerning Impairment. If a controversy arises as to whether any
Claims or Equity Interests or any Class of Claims or Equity Interests are Impaired under the Plan,
the Bankruptcy Court, after notice and a hearing, shall determine such controversy before the
Confirmation Date. If such controversy is not resolved prior to the Effective Date, the Debtors’
interpretation of the Plan shall govern.

        7.6     No Distribution Pending Allowance. On or after the Effective Date, if any
Disputed Claim becomes an Allowed Claim, the Liquidating Trustee shall distribute to the holder
thereof the distributions that such holder would have received had its Claim been Allowed on the
Effective Date.

                                 ARTICLE VIII
                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        8.1    Executory Contracts and Unexpired Leases. On the Effective Date, all
executory contracts and unexpired leases to which the Debtors are a party shall be deemed rejected,
except for any executory contract or unexpired lease that (i) has been assumed or rejected pursuant
to Final Order of the Bankruptcy Court entered prior to the Effective Date, or (ii) is the subject of
a separate motion to assume or reject filed under section 365 of the Bankruptcy Code by the
Debtors prior to the Effective Date.

        8.2   Approval of Assumption and Rejection of Executory Contracts and Unexpired
Leases. Entry of the Confirmation Order shall constitute the approval, pursuant to section 365(a)
of the Bankruptcy Code, of the rejection of the executory contracts and unexpired leases rejected
or assumed as of the Effective Date pursuant to the Plan.

       8.3     Rejection Claims. In the event that the rejection of an executory contract or
unexpired lease by the Debtors pursuant to the Plan results in damages to the other party to such
contract or lease, a Claim for such damages shall be forever barred and shall not be enforceable
                                               30

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 72
                                                                  37 of 79
                                                                        44



against the Debtors or any property to be distributed under the Plan unless a proof of claim is filed
with the Bankruptcy Court and served upon the Debtors and Liquidating Trustee on or before
thirty (30) days after the Confirmation Date.

                                       ARTICLE IX
                                EFFECTIVENESS OF THE PLAN

         9.1    Conditions Precedent to Effective Date. The Effective Date shall not occur until
all of the following conditions have been satisfied or waived in writing by the Debtors:

                   (a)   The Confirmation Order shall have become a Final Order;

                   (b)   No stay of the Confirmation Order shall then be in effect;

               (c)    The Liquidating Trustee shall have been appointed and shall have executed
and delivered the Liquidating Trust Agreement, in form and substance reasonably acceptable to
the Debtors;

              (d)    All ancillary documents necessary to implement and confirm the Plan have
been approved by the Debtors;

              (e)    All actions agreements, instruments or other documents necessary to
implement the terms and conditions of the Plan are effected or executed and delivered; and

               (f)    All authorizations, consents and regulatory approvals, if any, required by
the Debtors in connection with the consummation of the Plan are obtained and not revoked.

        9.2      Notice of the Effective Date.. Within five (5) Business Days after the Effective
Date, the Liquidating Trustee shall file with the Bankruptcy Court a notice that informs all Parties
in Interest of (a) the entry of the Confirmation Order, (b) the occurrence of the Effective Date, and
(c) such other matters as the Liquidating Trustee deems to be appropriate.

        9.3     Satisfaction of Conditions. Any actions required to be taken on the Effective Date
shall take place and shall be deemed to have occurred simultaneously. If the Debtors decide that
one of the conditions precedent set forth in Section 9.1 hereof cannot be satisfied and the
occurrence of such condition is not waived or cannot be waived, then the Debtors shall file a notice
of the failure of the Effective Date with the Bankruptcy Court.

        9.4     Effect of Nonoccurrence of Conditions to Effective Date. If each of the
conditions to consummation and the occurrence of the Effective Date has not been satisfied or duly
waived on or before thirty (30) days after the Confirmation Order becomes a Final Order, the
Confirmation Order may be vacated by the Bankruptcy Court. If the Confirmation Order is vacated
pursuant to this Section, then the Plan shall be null and void in all respects, and nothing contained
in the Plan shall constitute a waiver, or release of any Claims against the Debtors.



                                                  31

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 73
                                                                  38 of 79
                                                                        44



                                         ARTICLE X
                                  EFFECT OF CONFIRMATION

         10.1      Vesting of Assets.

               (a)      As of the Effective Date, all Estate Assets shall vest in the Liquidating Trust,
and shall constitute the Liquidating Trust Assets.

               (b)    As of the Effective Date, all Liquidating Trust Assets shall be free and clear
of all Claims and Liens, except as provided in the Plan or the Confirmation Order.

        10.2 Binding Effect. Except as otherwise provided in section 1141(d)(3) of the
Bankruptcy Code, on and after the Confirmation Date, the provisions of the Plan shall bind any
Holder of a Claim against, or Equity Interest in, the Debtors and their respective successors and
assigns, including, but not limited to, the Liquidating Trust and the Liquidating Trustee, whether
or not the Claim or Equity Interest of such Holder is impaired under the Plan and whether or not
such Holder has accepted the Plan.

        10.3 Term of Injunctions or Stays. Unless otherwise expressly provided herein, all
injunctions or stays arising under or entered during the Bankruptcy Cases under section 105 or 362
of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in
full force and effect until the closing of the Bankruptcy Cases.

        10.4 Injunction. On and after the Confirmation Date, all persons are permanently
enjoined from commencing or continuing in any manner any action or proceeding (whether
directly, indirectly, derivatively, or otherwise) on account of or respecting any Claim, debt, right,
or Cause of Action of the Debtors for which the Liquidating Trustee retain sole and exclusive
authority to pursue in accordance with the Plan.

        10.5 Injunction Against Interference with Plan. Upon the entry of the Confirmation
Order, all holders of Claims and Equity Interests and other Parties in Interest, along with their
respective present or former employees, agents, officers, directors, or principals, shall be enjoined
from taking any actions to interfere with the implementation or consummation of the Plan.

                                        ARTICLE XI
                                 RETENTION OF JURISDICTION

        11.1 Jurisdiction of Bankruptcy Court. The Bankruptcy Court shall retain jurisdiction
of all matters arising under, arising out of, or related to the Bankruptcy Cases and the Plan pursuant
to, and for the purposes of, sections 105(a) and 1142 of the Bankruptcy Code and for, among other
things, the following purposes:

                (a)    To hear and determine motions for the assumption, assumption and
assignment, or rejection of executory contracts or unexpired leases and the allowance of Claims
resulting therefrom;

                                                  32

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 74
                                                                  39 of 79
                                                                        44



              (b)     To determine any motion, adversary proceeding, application, contested
matter, and other litigated matter pending on or commenced after the Confirmation Date,
including, without limitation, any proceeding to recover a Cause of Action, and Avoidance
Actions;

               (c)     To ensure that distributions to holders of Allowed Claims are accomplished
as provided herein;

               (d)   To consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim;

              (e)    To enter, implement, or enforce such orders as may be appropriate in the
event the Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

               (f)    To issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any person with the
consummation, implementation, or enforcement of the Plan, the Confirmation Order, or any other
order of the Bankruptcy Court;

                (g)   To hear and determine any application to modify the Plan in accordance
with section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any
inconsistency in the Plan, the Disclosure Statement, or any order of the Bankruptcy Court,
including the Confirmation Order, in such a manner as may be necessary to carry out the purposes
and effects thereof;

              (h)     To hear and determine all applications under sections 330, 331, and 503(b)
of the Bankruptcy Code for awards of compensation for services rendered and reimbursement of
expenses incurred prior to the Confirmation Date;

               (i)    To hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Confirmation Order, any transactions or payments
contemplated hereby, or any agreement, instrument, or other document governing or relating to
any of the foregoing;

                (j)    To hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Liquidating Trust Agreement, and to hear and determine
all matters involving or relating to the Liquidating Trustee;

              (k)    To take any action and issue such orders as may be necessary to construe,
enforce, implement, execute, and consummate the Plan or to maintain the integrity of the Plan
following consummation;

               (l)     To recover all assets of the Debtors and property of the Estate, wherever
located, which jurisdiction shall not be limited as a result of the transfer of such assets and property
to the Liquidating Trust pursuant to the Plan;

                                                  33

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 75
                                                                  40 of 79
                                                                        44



               (m)    To determine such other matters and for such other purposes as may be
provided in the Confirmation Order;

                (n)    To hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including, without
limitation, matters with respect to any taxes payable by a trust or reserve established in furtherance
of the Plan);

              (o)    To hear and determine any other matters related hereto and not inconsistent
with the Bankruptcy Code and title 28 of the United States Code;

               (p)       To hear and determine any pending adversary proceedings as of the
Effective Date; and

                   (q)   To enter a final decree closing the Bankruptcy Cases.

                                      ARTICLE XII
                                 CRAMDOWN RESERVATION

        12.1 Nonconsensual Confirmation. If any impaired class votes to accept the Plan by
the requisite statutory majorities provided in sections 1126(c) and 1126(d) of the Bankruptcy Code,
as applicable, or if any impaired class is deemed to have rejected the Plan, the Debtors reserve the
right to undertake to have the Bankruptcy Court confirm the Plan under section 1129(c) of the
Bankruptcy Code and/or amend the Plan to the extent necessary to obtain entry of a Confirmation
Order.

                                      ARTICLE XIII
                                MISCELLANEOUS PROVISIONS

       13.1 Dissolution of Creditors’ Committee. The Creditors’ Committee shall dissolve
on the Effective Date.

        13.2 Substantial Consummation. On the Effective Date or as soon thereafter as
practicable, the Plan shall be deemed to be substantially consummated under sections 1101 and
1127(b) of the Bankruptcy Code.

        13.3 Exemption from Transfer Taxes. Subject to orders entered by the Bankruptcy
Court prior to the Confirmation Date authorizing certain sales of real property, pursuant to section
1146(c) of the Bankruptcy Code, the assignment or surrender of any lease or sublease, or the
delivery of any deed or other instrument of transfer under, in furtherance of, or in connection with
the Plan, including any deeds, bills of sale, or assignments executed in connection with any
disposition of assets contemplated by the Plan, shall not be subject to any stamp, real estate
transfer, mortgage recording, sales, use, or other similar tax.

      13.4 Exculpation. Neither the Debtors, THE TRUSTEE, the Creditors’ Committee, nor
any of their respective members, officers, directors, employees, advisors, professionals,
                                                 34

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 76
                                                                  41 of 79
                                                                        44



INDEPENDENT CONTRACTORS or agents, (collectively, “Exculpation Parties”) shall have or
incur any liability to any holder of a Claim or Equity Interest for any act or omission in connection
with, related to, or arising out of these bankrutpcy Cases, negotiations regarding or concerning the
Plan, the pursuit of confirmation of the Plan, the consummation of the Plan, the administration of
the Plan or the property to be distributed under the Plan, except for willful misconduct or gross
negligence, and, in all respects, the Exculpation Parties shall be entitled to rely upon the advice of
counsel with respect to their duties and responsibilities under the Plan.

     NOTHING CONTAINED IN THIS PLAN SHALL OPERATE AS A RELEASE,
WAIVER, OR DISCHARGE OF ANY CLAIM, CAUSE OF ACTION, RIGHT OR OTHER
LIABILITY AGAINST THE MEMBERS OF THE CREDITORS’ COMMITTEE IN ANY
CAPACITY OTHER THAN AS A MEMBER OF THE CREDITORS’ COMMITTEE.

      13.5 General Injunction. PURSUANT TO §§ 105, 1123, 1129 AND 1141 OF THE
BANKRUTPCY CODE, IN ORDER TO PRESERVE AND IMPLEMENT THE VARIOUS
TRANSACTIONS CONTEMPLATED BY AND PROVIDED FOR IN THE PLAN, AS OF THE
EFFECTIVE DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THE
PLAN OR IN THE CONFIRMATION ORDER, ALL PERSONS OR ENTITIES THAT HAVE
HELD, CURRENTLY HOLD, OR MAY HOLD A CLAIM, DEBT, OR LIABILITY THAT IS
TREATED PURSUANT TO THE TERMS OF THE PLAN ARE AND SHALL BE
PERMANENTLY ENJOINED AND FOREVER BARRED TO THE FULLEST EXTENT
PERMITTED BY LAW FROM TAKING ANY OF THE FOLLOWING ACTIONS ON
ACCOUNT OF SUCH CLAIMS, DEBTS, OR LIABILITIES, OTHER THAN ACTIONS
BROUGHT TO ENFORCE ANY RIGHTS OR OBLIGATIONS UNDER THE PLAN: (A)
COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING AGAINST THE DEBTORS, THE LIQUIDATING TRUST, THE
LIQUIDATING TRUSTEE, THE ESTATE ASSETS, THE PURCHASER, OR THE
TRANSFERRED ASSETS; (B) ENFORCING, ATTACHING, COLLECTING, OR
RECOVERING IN ANY MANNER ANY JUDGMENT, AWARD, DECREE, OR ORDER
AGAINST THE DEBTORS, THE LIQUIDATING TRUST, THE LIQUIDATING TRUSTEE,
THE ESTATE ASSETS, THE PURCHASER, OR THE TRANFERRED ASSETS; (C)
CREATING, PERFECTING, OR ENFORCING ANY LIEN OR ENCUMBRANCE AGAINST
THE DEBTORS, THE LIQUIDATING TRUST, THE LIQUDTING TRUSTEE, THE ESTATE
ASSETS, THE PURCHASER, OR THE TRANSFERRED SSETS; (D) ASSERTING A SETOFF,
RIGHT OF SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY DEBT,
LIABILITY, OR OBLIGATION DUE TO THE DEBTORS, THE LIQUDIATING TRUST, THE
LIQUDATING TRUSTEE, THE ESTATE ASSETS, THE PURCHASER, OR THE
TRANSFERRED ASSETS; (E) COMMENCING OR CONTINUING, IN ANY MANNER OR
IN ANY PLACE, ANY ACTION THAT DOES NOT COMPLY OR IS INCONSISTENT WITH
THE PROVISIONS OF THE PLAN OR CONFIRMATION ORDER; OR (F) INTERFERING
WITH THE RIGHTS AND REMEDIES OF THE DEBTORS, THE LIQUIDATING TRUST, OR
THE LIQUIDATING TRUSTEE UNDER THE PLAN AND THE DOCUMENTS EXECUTED
IN CONNECTION THEREWITH. THE DEBTORS, THE LIQUIDATING TRUST, AND THE
PURCHASER SHALL HAVE THE RIGHT TO INDEPENDENTLY SEEK ENFORCEMENT

                                                 35

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 77
                                                                  42 of 79
                                                                        44



OF THIS INJUNCTION PROVISION. THIS INJUNCTION PROVISION IS AN INTEGRAL
PART OF THE PLAN AND IS ESSENTIAL TO ITS IMPLEMENTATION.

        13.6 No Discharge of Claims. For the avoidance of doubt, notwithstanding any other
provision of this Plan, neither confirmation nor substantial consummation of the Plan shall result
in the Debtors receiving a discharge under Section 1141(d) of the Bankruptcy Code.

        13.7 Modification of Plan. The Plan may be amended, modified, or supplemented by
the Debtors in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
permitted by law without additional disclosure pursuant to section 1125 of the Bankruptcy Code,
except as the Bankruptcy Court may otherwise direct. In addition, after the Confirmation Date, so
long as such action does not materially adversely affect the treatment of holders of Claims or
Equity Interests under the Plan, the Debtors may institute proceedings in the Bankruptcy Court to
remedy any defect or omission or reconcile any inconsistencies in the Plan or the Confirmation
Order, with respect to such matters as may be necessary to carry out the purposes and effects of
the Plan. Prior to the Effective Date, the Debtors may make appropriate technical adjustments and
modifications to the Plan without further order or approval of the Bankruptcy Court, provided that
such technical adjustments and modifications do not adversely affect in a material way the
treatment of holders of Claims or Equity Interests.

       13.8 Revocation or Withdrawal of Plan. The Debtors reserve the right to revoke or
withdraw the Plan at any time prior to the Confirmation Date. If the Debtors take such action, the
Plan shall be deemed null and void.

        13.9 Courts of Competent Jurisdiction. If the Bankruptcy Court abstains from
exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction over any matter
arising out of the Plan, such abstention, refusal, or failure of jurisdiction shall have no effect upon
and shall not control, prohibit, or limit the exercise of jurisdiction by any other court having
competent jurisdiction with respect to such matter.

        13.10 Governing Law. Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules), the laws of (a) the State of Texas shall
govern the construction and implementation hereof and any agreements, documents, and
instruments executed in connection with this Plan and (b) the laws of the state of incorporation or
organization of each Debtor shall govern corporate or other governance matters with respect to
such Debtor, in either case without giving effect to the principles of conflicts of law thereof.

       13.11 Exhibits. All exhibits to the Plan and Disclosure Statement are incorporated into
and are a part of the Plan as if set forth in full herein.

       13.12 Successors and Assigns. All the rights, benefits, and obligations of any person
named or referred to in the Plan shall be binding on, and shall inure to the benefit of, the heirs,
executors, administrators, successors, and/or assigns of such person.



                                                  36

4829-4345-1289.2
       Case 17-32186 Document 1267
                              1124 Filed in TXSB on 08/08/19
                                                    06/10/19 Page 78
                                                                  43 of 79
                                                                        44



       13.13 Time. The provisions of Bankruptcy Rule 9006 shall apply when computing any
period of time prescribed or allowed by the Plan, unless otherwise set forth herein or determined
by the Bankruptcy Court.

        13.14 Notices. All notices, requests and demands to or upon the Debtors to be effective
shall be in writing and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when actually delivered or, in the case of notice by facsimile transmission,
when received and telephonically confirmed, addressed as follows:

         If to Debtors:

                   [Name of Debtor, as applicable]
                   C/O Baker & Hostetler LLP
                   Attn: Elizabeth A. Green, Esq.
                   P.O. Box 112
                   Orlando, Florida 32802-0112
                   Telephone:     407.649.4000
                   Fax:           407.841.0168

         If to the Creditors’ Committee:

                   Fox Rothschild LLP
                   Attn: David Crooks, Esq.
                   5420 LBJ Freeway
                   Suite 1200
                   Dallas, TX 75240
                   Telephone:    214-231-5728
                   Fax:          972-404-0516

                   Foley & Lardner LLP
                   Attn: Paul Labov, Esq.
                   90 Park Ave.
                   New York, NY 10016-1314

       All notices to the Liquidating Trustee, shall be delivered to the address provided in the
Plan Supplement.


       13.15 Entire Agreement Except as otherwise indicated, the Plan supersedes all previous
and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan.

         RESPECTFULLY SUBMITTED this 10th day of June, 2019.



                                                     37

4829-4345-1289.2
     Case 17-32186 Document 1267
                            1124 Filed in TXSB on 08/08/19
                                                  06/10/19 Page 79
                                                                44 of 79
                                                                      44




         RESPECTFULLY SUBMITTED this 10th day of June, 2019.



                                     K _-2oJ,tl~
                                        Ronald Glass
                                        Chapter 11 Trustee of the Debtors




                                        Isl Elizabeth A Green
                                        Elizabeth A. Green, Esq.
                                        egreen@bakerlaw.com
                                        BAK.ER & HOSTETLER LLP
                                        So. Dist. Fed. ID. 903144
                                        200 South Orange Avenue, Suite 2300
                                        Orlanqo, Florida 32801-3432
                                        Telephone: (407) 649-4000
                                        Facsimile: (407) 841-0168
                                        Counsel for the Debtors




                                          38

4829-4345-1 289,2
